Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 1 of 177 PageID #:
                                    4556
                                                                                    1


      1                       UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
      2

      3
                STEPHANIE TROUTMAN,                   )
      4         Administratrix of the                 )
                Estate of CHARLES R.                  )
      5         TROUTMAN, Jr. deceased,               )
                                                      )         Case No.
      6                           PLAINTIFF           )     3:16-cv-000742-
                                                      )           DJH
      7         v.                                    )
                                                      )
      8         LOUISVILLE METRO                      )
                DEPARTMENT OF CORRECTIONS,            )
      9         et al.                                )
                                                      )
     10                           DEFENDANTS          )

     11

     12                      *                   *                  *

     13

     14                The deposition of TERESA MARIE WALLACE, taken

     15        pursuant to notice by the Plaintiff on February 20,

     16        2018, at Simon Law Office, 239 South Fifth Street,

     17        Suite 1700, Louisville, Jefferson County, Kentucky.

     18

     19

     20

     21                     TRACY P. LUNDERGAN, RMR, KY CCR
                         McLendon-Kogut Reporting Service, LLC
     22                          Anchorage Office Plaza
                         2525 Nelson Miller Parkway, Suite 204
     23                        Louisville, Kentucky 40223
                                      (502) 585-5634
     24                      tlundergan@mclendon-kogut.com
                                 www.mclendon-kogut.com
     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 2 of 177 PageID #:
                                    4557
                                                                                    2


      1                              C O N T E N T S
                                                                              Page
      2       Appearances                                                        4

      3       Examination by Ms. Norris                                          5
              Examination by Ms. O'Reilly                                      174
      4
              Notary Certificate                                               177
      5
               Exhibits
      6       Wallace Deposition      Exhibit    1                              10
              Wallace Deposition      Exhibit    2                              34
      7       Wallace Deposition      Exhibit    3                              42
              Wallace Deposition      Exhibit    4                              72
      8       Wallace Deposition      Exhibit    5                              73
              Wallace Deposition      Exhibit    6                              76
      9       Wallace Deposition      Exhibit    7                              78
              Wallace Deposition      Exhibit    8                             105
     10       Wallace Deposition      Exhibit    9                             116
              Wallace Deposition      Exhibit    10                            118
     11       Wallace Deposition      Exhibit    11                            124
              Wallace Deposition      Exhibit    12                            130
     12       Wallace Deposition      Exhibit    13                            133
              Wallace Deposition      Exhibit    14                            136
     13       Wallace Deposition      Exhibit    15                            137
              Wallace Deposition      Exhibit    16                            144
     14       Wallace Deposition      Exhibit    17                            149
              Wallace Deposition      Exhibit    18                            157
     15
               Requested Items
     16       Nurse Kimberly Brown's training file                              47

     17       Mr. Troutman's mortality review file                              47

     18       Dr. Donna Smith's training file                                   65

     19       Examination of her staff meeting notes to                         84
              determine whether there were any changes
     20       implemented after Mr. Troutman's suicide re
              training regarding suicide prevention
     21
              DataTrak that was available to witness on her                     89
     22       date of hire regarding the quality assurance
              reviews of CCS and that those quality assurance
     23       reviews be produced from the date of the first
              one that was conducted after the contract was
     24       entered into between LMDC and CCS to any
              quality assurance reviews that were done after
     25       Mr. Troutman's death as responsive to item
              number five in the 30(b)(6) deposition


                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 3 of 177 PageID #:
                                    4558
                                                                                    3


      1       Suicide prevention quality studies that have                      92
              taken place since Mr. Troutman's death
      2
              The CQIP policy of 5-23-14 that was in place                     118
      3       prior to of Exhibit 9

      4       For every policy the witness is questioned                       124
              about, produce the policy that it revised
      5
              Requesting production of the predecessor of                      131
      6       Exhibit 12, LMDC policy B-02 of 10-22-2015
              dated 5-23-14
      7
              Incident report at corporate relevant to the                     135
      8       11-13 suicide attempt if it exists

      9       Requesting production of the predecessor of                      136
              Exhibit 14, LMDC policy C-04, Health Training
     10       for Correctional Officers dated 11-17-15

     11       Email where the witness communicated to                          140
              corporate the request for a training compliance
     12       nurse

     13       Requesting production of the predecessor policy                  145
              to Exhibit 16 and the subsequent policy to
     14       Exhibit 16, LMDC policy E-05, Mental Health
              Screening and Evaluation
     15
              Requesting production of the predecessor policy                  149
     16       to Exhibit 17 and the subsequent policy to
              Exhibit 17, LMDC policy G-04, Basic Mental
     17       Health Services

     18       Examine witness' records to verify the date                      156
              that inmate watchers were first utilized
     19
              Name of the corporate psychiatrist that does                     166
     20       the peer reviews, Damaski or Damosky

     21       Ask the corporate psychiatrist to produce                        167
              Dr. Smith's peer review file evaluation that he
     22       performed, if such a file exists

     23

     24                      *                   *                  *

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 4 of 177 PageID #:
                                    4559
                                                                                    4


      1                                   APPEARANCES

      2

      3        FOR PLAINTIFF:
               Ms. Christina R. L. Norris
      4        P.O. Box 386
               Prospect, Kentucky 40059
      5        (502) 899-4755
               christina@norrislawky.com
      6        and
               Mr. Larry Simon
      7        Simon Law Office
               239 South Fifth Street, Suite 1700
      8        Louisville, Kentucky 40202
               (502) 589-4566
      9        larrysimonlawoffice@gmail.com

     10        FOR DEFENDANT CORRECT CARE SOLUTIONS:
               Ms. Megan P. O'Reilly
     11        Blackburn Domene & Burchett PLLC
               614 West Main Street, Suite 3000
     12        Louisville, Kentucky 40202
               (502) 584-1600
     13        moreilly@bdblawky.com

     14        FOR DEFENDANTS LOUISVILLE METRO DEPARTMENT OF
               CORRECTIONS, ET AL:
     15        Mr. J. Denis Ogburn
               Assistant Jefferson County Attorney
     16        531 Court Place, Suite 900
               Louisville, Kentucky 40202
     17        (502) 574-6312
               denis.ogburn@louisvilleky.gov
     18

     19
                             *                   *                  *
     20

     21

     22

     23

     24

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 5 of 177 PageID #:
                                    4560
                                                                                    5


      1                 TERESA MARIE WALLACE, called by the

      2        Plaintiff, having been first duly sworn, testified

      3        as follows:

      4                                  EXAMINATION

      5        By Ms. Norris:

      6                 (Deposition commenced at 9:44 a.m.)

      7        Q.       Ms. Wallace, my name is Christina Norris, and

      8        I am one of the co-counsels that represents the

      9        estate of Mr. Charles Troutman who died by hanging

     10        in the Louisville Metro Department of Corrections on

     11        December 24th, 2015.

     12                 MR. SIMON:     November.

     13                 MS. NORRIS:     November.     Thank you.

     14        Q.       We are here today to take your deposition,

     15        and you have been designated as what we call a Rule

     16        30(b)(6) deponent.        Are you aware of that?

     17        A.       Yes.

     18        Q.       Okay.   Can you state for me what you

     19        understand your responsibilities are as a 30(b)(6)

     20        deponent?

     21        A.       I am to represent Correct Care Solutions.

     22        Q.       Okay.   And what have you done with respect to

     23        preparations for your 30(b)(6) representation of

     24        the -- of Correct Care Solutions?

     25        A.       I have reached out to the CCS legal team.              I



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 6 of 177 PageID #:
                                    4561
                                                                                    6


      1        have also reached out to the training -- corporate

      2        training -- I'm not exactly sure of her exact title,

      3        but she does all the training for Correct Care

      4        Solutions.

      5        Q.       When you -- when you say you reached out to

      6        corporate training, was that at the offices in

      7        Nashville?

      8        A.       Yes.

      9        Q.       And did you get any documents from corporate

     10        training to review with respect to this issue?

     11        A.       No.

     12        Q.       Okay.    You have not reviewed any documents?

     13        A.       No.

     14        Q.       You have not reviewed any training manuals?

     15        A.       No.

     16                 MR. SIMON:     Uh-huh.

     17        Q.       While Mr. Simon is looking for a document for

     18        me, let's just go over some basic guidelines, Nurse

     19        Wallace.       Okay.

     20                 MS. O'REILLY:      She's not a nurse.

     21        A.       I'm --

     22        Q.       Not a nurse.

     23        A.       No.

     24        Q.       Director of nursing?

     25        A.       No.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 7 of 177 PageID #:
                                    4562
                                                                                    7


      1        Q.       Okay.   What is your -- what is your title?

      2        A.       Health Services Administrator.

      3        Q.       Okay.   Thank you for helping me out on that.

      4        A.       Can I clarify something?

      5        Q.       Sure.

      6        A.       When you asked if I reviewed documents --

      7        Q.       Yes.

      8        A.       -- do you mean overall or just that -- when I

      9        reached out to training and asked?

     10        Q.       Overall.

     11        A.       Yes, I have.

     12        Q.       Okay.   What documents have you reviewed?

     13        A.       I looked over the suicide prevention training

     14        that is -- that was done in 2015.            I had provided --

     15                 MS. O'REILLY:      And you don't need to talk

     16        about what we've discussed, either.             That's all

     17        confidential.

     18        A.       Okay.

     19        Q.       You don't talk about what you discussed, but

     20        I do need to know what documents you reviewed.

     21        A.       It was the suicide prevention.

     22        Q.       Okay.   Did you review any other

     23        documentation?

     24        A.       I'm trying to think.        I looked over -- no.

     25        Q.       Okay.   No other policies and procedures?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 8 of 177 PageID #:
                                    4563
                                                                                    8


      1        A.       I've re -- I know them from prior.

      2        Q.       So you're familiar with them -- familiar

      3        enough with them to speak on them today.

      4        A.       Yes.

      5        Q.       Have you ever given your deposition before,

      6        Ms. Wallace?

      7        A.       No.

      8        Q.       I'm sure your attorney has given you a little

      9        bit of a primmer on what we're going to do here

     10        today, but basically we're going to be -- I'm going

     11        to be asking questions for you to provide answers.

     12                 If you don't understand my question, you

     13        simply need to ask me to rephrase it and I'll do my

     14        best to rephrase it such that you understand it.                  If

     15        you don't ask me to rephrase it or if you don't

     16        state any misunderstanding as to the question, I

     17        will assume that you have understood the question

     18        and that your answer is truthful and correct.                Is

     19        that fair ground rules?

     20        A.       Yes.

     21        Q.       Okay.   Also these lawyers spent a lot of time

     22        with me over the last couple of months, and when I'm

     23        in this seat asking questions, it may take me a long

     24        time to formulate a question because I'm thinking

     25        about what's in my documents and what you said and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 9 of 177 PageID #:
                                    4564
                                                                                    9


      1        how those two things might co-exist.

      2                 So in colloquial conversation we often have a

      3        time -- we often try to finish the other person's

      4        sentence because we know what the other person is

      5        going to say or going to ask.           In this situation I

      6        would ask if you would be patient with me and allow

      7        me to formulate a complete question before you

      8        answer so that the record is -- is very clear of

      9        question, answer, question, answer.             Okay?

     10        A.       Yes.

     11        Q.       And also colloquially we often go uh-huh and

     12        uh-uh, so -- or shake our head, so we need an

     13        audible answer for the court reporter.              Okay?

     14        A.       Okay.

     15        Q.       And finally, standard question, have you

     16        ingested any medication or anything today that would

     17        impair your or cloud your judgment?

     18        A.       No.

     19        Q.       And finally, we may have a long day.             You are

     20        welcome to take breaks at any time.             We probably

     21        will break for lunch and come back after lunch, but

     22        I often lose track of time sitting in this seat, so

     23        please just ask whenever you need a break.               Okay?

     24        A.       Okay.

     25        Q.       I'm going to mark as Exhibit Number 1 to your



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 10 of 177 PageID #:
                                     4565
                                                                                 10


       1       deposition the 30(b)(6) notice to take deposition.

       2                MS. NORRIS:     Assuming counsel doesn't need

       3       copies?

       4                MR. OGBURN:     No.

       5       Q.       And ask you if you've seen this before.

       6       A.       Yes.

       7                (Wallace Deposition Exhibit 1 was marked for

       8       identification and is filed with this transcript.)

       9       Q.       Okay.   Can you point or circle the requests

      10       that you are specifically going to address here

      11       today?

      12       A.       You want me to circle?

      13       Q.       Yeah, that's great.

      14       A.       (Witness did as requested.)

      15                MS. O'REILLY:      And to clarify, I think she's

      16       pausing right here regarding number ten, any

      17       inspections and investigations for the five years.

      18                I just want to put on the record a twofold

      19       caveat to this.       First of all, CCS had the contract

      20       beginning in December of 2013, so to the extent this

      21       information seeks anything before that time period,

      22       she will not have any knowledge of that.

      23                Secondly, she does not have knowledge

      24       regarding any correctional facility in which CCS was

      25       the medical provider, she only has knowledge with



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 11 of 177 PageID #:
                                     4566
                                                                                 11


       1       respect to LMDC.       If that is an issue, we can try to

       2       address it with our other corporate representative.

       3       Hopefully it won't be, but I -- with that caveat, I

       4       think you can circle that one.

       5                THE WITNESS:     Okay.    Same with 11?

       6                MS. O'REILLY:      Yes.

       7                MS. NORRIS:     Same limitations on 30(b)(6)

       8       number 11.

       9                MS. O'REILLY:      Exactly.

      10       Q.       Okay.   Okay.    Could you kindly sign the

      11       bottom of that notice here on the front page and

      12       date it for me, please?

      13       A.       Is today the 20th?

      14                MR. OGBURN:     Yes.

      15       Q.       Yes, ma'am.     Let's do a little bit more

      16       housekeeping, Ms. Wallace.          Would you provide for me

      17       your educational background?

      18       A.       How far back?

      19       Q.       High school on.

      20       A.       I went to West Bloomfield High School in

      21       Michigan.

      22       Q.       Say again?

      23       A.       West Bloomfield High School in Michigan.             I

      24       went to Oakland Community College and got me -- my

      25       associates.      I went to Oakland University -- sor --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 12 of 177 PageID #:
                                     4567
                                                                                 12


       1       it was a general associates.           I apologize.

       2                At Oakland University I received my

       3       bachelor's of science in biochemistry.              And I went

       4       to Walsh Business School and received my master's in

       5       business administration.

       6       Q.       Can you give me some dates that correspond

       7       with these degrees?

       8       A.       The master's I just finished in 2017.

       9       Q.       Is that a two-year master?

      10       A.       It was 39 credits.       It took me a little bit

      11       longer than two years.

      12       Q.       Okay.   And where was that?        Walsh?

      13       A.       Yes.

      14       Q.       Is that an online?

      15       A.       It's online and in -- they have both.

      16       Q.       Where is the book -- the -- the bricks and

      17       mortar part of this higher education facility?

      18       A.       Troy, Michigan.

      19       Q.       So would I understand correctly that in

      20       certain instances you would have to travel up to

      21       Troy, Michigan, to do courses?

      22       A.       I started out in -- in the -- the school

      23       setting, and then I con -- when I moved down here, I

      24       continued online.

      25       Q.       And when did you start in the school setting?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 13 of 177 PageID #:
                                     4568
                                                                                 13


       1       2015 sometime?

       2       A.       It was either 2014 or 2015.

       3       Q.       Okay.

       4       A.       I'm not positive.

       5       Q.       And your university BS degree?

       6       A.       2010.

       7       Q.       And where is that institution located?

       8       A.       Rochester, Michigan.

       9       Q.       And the community college I'm assuming is

      10       also in Rochester?

      11       A.       They have multiple locations.

      12       Q.       What location did you attend?

      13       A.       I attended Union Lake and I also attended --

      14       attended Orchard Lake.         Orchard Ridge.       So --

      15       Q.       Michigan?

      16       A.       -- Orchard Ridge was in Farmington Hills and

      17       then the one in Union Lake, Michigan.

      18       Q.       Okay.   Would that have been from 2008 to

      19       2010?

      20       A.       I actually started in 2003.

      21       Q.       Okay.

      22       A.       While I was in high school.

      23       Q.       Okay.   And completed that associate's degree

      24       when?

      25       A.       2006.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 14 of 177 PageID #:
                                     4569
                                                                                 14


       1       Q.       Graduated from high school when?

       2       A.       2004.

       3       Q.       Now let's do the same exercise with regard to

       4       your employment history.

       5       A.       Dating back 'til?

       6       Q.       Looks like you went -- you said you were in

       7       high school and attending the community college.

       8       You finished your community college degree in 2006,

       9       so why don't we start about that -- that time frame

      10       there?

      11       A.       I worked at Sun Country Tanning until -- I

      12       worked there 'til 2012.

      13       Q.       Okay.   What did you do there?

      14       A.       I was a manager.      And --

      15       Q.       Okay.

      16       A.       -- then while doing that, I also cleaned

      17       houses and baby-sat, paying for school.              And then I

      18       worked at Oakland County Sheriff's with Correct Care

      19       Solutions.

      20       Q.       When did you have that job?

      21       A.       I started in 2000 -- it was 2012 as medical

      22       records clerk.       And I apologize.       It was not for

      23       Correct Care Solutions at the time, it was for the

      24       Oakland County Sheriff.

      25       Q.       Okay.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 15 of 177 PageID #:
                                     4570
                                                                                 15


       1       A.       I went to -- I worked at IMS Laboratory.

       2       Q.       At the same time or after this?

       3       A.       After.

       4       Q.       Okay.    So how long did you work as a medical

       5       records clerk for the Oakland County Sheriff?

       6       A.       About seven months.

       7       Q.       Okay.    And you left that position to go to?

       8       A.       IMS Laboratory.

       9       Q.       And was there any specific reason for your

      10       change in employment at that point?

      11       A.       I was getting kicked off my parents'

      12       insurance and I needed full-time employment.

      13       Q.       Okay.    So you would've started that sometime

      14       late 2012, early 2013?

      15       A.       I must've started that '11.

      16       Q.       Okay.

      17       A.       'Cause I was there for nine months.

      18       Q.       Okay.    I have you at Oakland County Sheriff

      19       according to your testimony at 2012.             Is that maybe

      20       earlier?

      21       A.       It must have been earlier, so maybe 2010.

      22       Q.       Okay.    And was that a part-time job while you

      23       were continuing your education?

      24       A.       Yes.

      25       Q.       Okay.    And then how -- you worked at IMS



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 16 of 177 PageID #:
                                     4571
                                                                                 16


       1       Laboratory for nine months, you said?

       2       A.       Yes.

       3       Q.       And then where did you go from there?

       4       A.       I started with Correct Care Solutions at the

       5       Oakland County Sheriff's.

       6       Q.       Now, to be -- to be clear so I understand,

       7       the first time you were at Oakland County Sheriff,

       8       was Correct Care Solutions providing contract

       9       services at that facility?

      10       A.       No.

      11       Q.       Okay.   Do you know when Correct Care

      12       Solutions began their contract with Oakland County

      13       Sheriff?

      14       A.       March 1st of 2012.

      15       Q.       And would that be the date that you got hired

      16       as well?

      17       A.       Yes.

      18       Q.       And what were you hired in as?

      19       A.       Administrative assistant.

      20       Q.       Who did you work for?

      21       A.       Can you clarify the question?

      22       Q.       Who was your direct supervisor?

      23       A.       Mark Morrissey.

      24       Q.       How do you spell the last name?

      25       A.       M-O-R-R-I-S-S-E-Y.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 17 of 177 PageID #:
                                     4572
                                                                                 17


       1       Q.       Is he still with Correct Care Solutions --

       2       A.       Yes.

       3       Q.       -- to your knowledge?

       4       A.       Yes.

       5       Q.       Okay.   And how long did you continue in this

       6       position?

       7       A.       Until August 31st of 2015.

       8       Q.       Would that have been when you were hired to

       9       come work in Louisville Metro Department of

      10       Corrections?

      11       A.       Yes.

      12       Q.       How did it come about that you transitioned

      13       from the -- from Michigan to Louisville with Correct

      14       Care Solutions?

      15       A.       Mark Morrissey transitioned to regional

      16       manager and he was over this site.

      17       Q.       And to your knowledge, what qualifications

      18       did you have that he thought would be beneficial to

      19       Louisville Metro Department of Corrections?

      20       A.       At the time I was going back for my master's,

      21       and I had also worked very closely with him.

      22       Q.       And as a regional manager, where was his

      23       actual physical location?

      24       A.       Can you clarify that?

      25       Q.       Did he stay in Michigan?         Did he move to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 18 of 177 PageID #:
                                     4573
                                                                                 18


       1       Louisville?       Was he in Nashville?

       2       A.       Michigan.

       3       Q.       And is he still in Michigan?

       4       A.       Yes.

       5       Q.       Do you know what -- besides the Louisville

       6       market, what other markets for CCS he manages?

       7       A.       At that time?

       8       Q.       Yes, at that time.       When he was regional

       9       manager.

      10       A.       It was Michigan.      Elkhart.     I think that's

      11       Indiana.

      12       Q.       Okay.

      13       A.       And then Louisville.

      14       Q.       And do you have -- do you know whether you

      15       have any presence in any other municipalities in

      16       Kentucky?       Does CCS have any presence in any other

      17       municipal -- municipal institutions in Kentucky like

      18       Lexington or Paducah or --

      19       A.       They have Marion County and then they have

      20       the prisons.

      21       Q.       The federal prisons?

      22       A.       Yes.

      23       Q.       Now, when Mr. Morrissey reached out to you to

      24       take a position in Louisville, what exactly were you

      25       being transitioned to do here in Louisville?                You



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 19 of 177 PageID #:
                                     4574
                                                                                 19


       1       were his administrative assistant in Oakland, so

       2       what were you going to do in Louisville?

       3       A.       I was going to be the health services

       4       administrator.       And when I worked under him, he was

       5       a health services administrator.            He was promoted to

       6       regional manager.

       7       Q.       Okay.    Can you give me a good detailed job

       8       description for your position as a health services

       9       administrator?

      10       A.       I was to oversee medical, I answered

      11       grievances, I answered questions that lawyers had.

      12       I -- anytime the director needed anything, I was

      13       with the director.        I was to attend meetings, help

      14       run the day-to-day operations.           I oversaw payroll, I

      15       oversaw medical records, I oversaw mental health.                 I

      16       administratively oversaw doctors and psychiatrists.

      17       Q.       Is that an exhaustive list?

      18       A.       I believe so.

      19       Q.       Thank you.     When you say you helped the

      20       director, that's the director of all medical at LMDC

      21       for CCS?

      22       A.       That was the director of the facility.

      23       Q.       So that would be Director Bolton?

      24       A.       Yes.    Anytime he had any questions medically

      25       or anything like that, he would come to me.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 20 of 177 PageID #:
                                     4575
                                                                                 20


       1       Q.       When you say that you answered lawyers'

       2       questions, can you just kind of generically tell me

       3       what that would be about?

       4       A.       He would get letters from lawyers that said

       5       their clients would have this, this and this, and I

       6       would -- usually they would be filtered through

       7       Director Bolton, come down to me.            I'd have to look

       8       into it and make sure that the client -- the patient

       9       was receiving the care that he should be receiving.

      10       Q.       Okay.    So if I can encapsulate that, if any

      11       counsel for an inmate wrote the facility to state

      12       that their client had particular medical needs,

      13       Director Bolton would get that legal concern in your

      14       hand, and then you would make sure that those

      15       medical needs were met; is that correct?

      16       A.       Yes.

      17       Q.       What types of meetings did you attend?

      18       A.       There was daily briefings, there was --

      19       trying to think that far back.           I had a meeting with

      20       Director Bolton every week.           Anytime there was -- he

      21       had any question, I went up and he would ask me the

      22       question.       Any of the senior staff.        We had

      23       conference calls that we had to attend through CCS.

      24       Q.       What would be the nature of those conference

      25       calls?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 21 of 177 PageID #:
                                     4576
                                                                                 21


       1       A.       It would depend.      We had a regional

       2       conference call, we had a regional manager

       3       conference call.       Some of it was my training.           I

       4       can't remember the other meetings I was at, I'm

       5       unsure of.

       6       Q.       So I'm clear, the formal meetings you would

       7       have would be your daily briefings, correct?

       8       A.       Uh-huh.

       9       Q.       Yes?

      10       A.       Yes.

      11       Q.       And weekly meetings with Director Bolton,

      12       correct?

      13       A.       Yes.

      14       Q.       Regional conference calls with CCS.

      15       A.       Yes.

      16       Q.       And regional manager conference calls with

      17       CCS.

      18       A.       Yes.

      19       Q.       How often would those take place?

      20       A.       The regional calls I believe was monthly.

      21       Q.       Okay.

      22       A.       And the regional manager call was once a week

      23       or every other week.

      24       Q.       And you would have -- you would be available,

      25       I should say, to answer any number of questions that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 22 of 177 PageID #:
                                     4577
                                                                                 22


       1       senior staff from LMDC would have --

       2       A.       Yes.

       3       Q.       -- or Director Bolton.

       4       A.       Yes.

       5       Q.       And that would be just what we would call ad

       6       hoc, as they came in to you.

       7       A.       Yes.

       8       Q.       What types of topics would you cover at the

       9       daily briefing?

      10       A.       It would be all the incident reports from the

      11       previous day or over the weekend.

      12       Q.       And that brings me to another question.             What

      13       was your schedule as HSA?

      14       A.       Can you clarify?

      15       Q.       Did you work a specific shift, like first

      16       shift?     Did you work 12 hours?        Did you work seven

      17       days a week?      How was your shift structured?

      18       A.       Monday through Friday, eight days.            Or,

      19       sorry, eight hours.

      20       Q.       Eight days.     That would be good.        I need

      21       eight days.      And what were the hours?

      22       A.       I usually was there from 7:00, 7:00 or --

      23       between 7:00 and 9:00 to 5:00 to 6:00 depending on

      24       what time I started.

      25       Q.       So in the -- in the daily briefings you would



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 23 of 177 PageID #:
                                     4578
                                                                                 23


       1       cover the incident reports.           Anything else?

       2       A.       The count.

       3       Q.       Meaning how many people were in medical, how

       4       many were in mental health, how many were in general

       5       population?

       6       A.       It was broken up by kitchen and the different

       7       facilities.

       8       Q.       Okay.   And did that also include how many

       9       would be in OBS one and how many would be --

      10       A.       No.

      11       Q.       Okay.   Anything else you would cover at these

      12       daily briefings?

      13       A.       If anything came up during that day, but it

      14       was all incident reports.

      15       Q.       And when you would go over the incident

      16       reports, what would your role be in terms of what

      17       the incident report contained or what happened?

      18       What would -- what would your role be?              Do you

      19       understand?

      20       A.       No.

      21       Q.       Okay.   That's a bad question.         I'm trying to

      22       figure out once you learned about the incident

      23       reports and you're in this meeting for a specific

      24       reason, I guess 'cause you're the liaison back to

      25       CCS to medical, correct?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 24 of 177 PageID #:
                                     4579
                                                                                 24


       1       A.       Yes.

       2       Q.       Between the LMDC and in -- between -- for the

       3       inmate population between LMDC and Correct Care

       4       Solutions, correct?        You're that liaison?

       5       A.       Yes.

       6       Q.       Okay.   So when you hear about the certain

       7       incident reports, are you given any particular

       8       assignments from that daily briefing?

       9       A.       If it come -- a medical question comes up, I

      10       research it and get back with who -- for whoever

      11       asked the question.

      12       Q.       And what particular emphasis, if any, is

      13       placed on inmates who have suicidal attempts or

      14       suicidal ideation in these daily briefings?

      15       A.       Can you clarify that?

      16       Q.       Bad question.

      17                MS. NORRIS:     Read it back, Tracy.        Let me see

      18       if I can fix it.

      19                THE REPORTER:      Sure.

      20                (Reporter read from the record as requested.)

      21       Q.       So let me go back.         So if you're in a daily

      22       briefing and you've learned about an inmate that's

      23       had a suicide attempt, do you have any special --

      24       you personally as HSA, do you have any special

      25       duties at that point?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 25 of 177 PageID #:
                                     4580
                                                                                 25


       1       A.       I'm not sure what you mean by duties.

       2       Q.       Trying to think of a good -- better word for

       3       you.    Do you have any special obligations?             In other

       4       words, does LMDC say Inmate X is -- attempted

       5       suicide, he's now in observation?

       6                Once you receive that information, do you --

       7       what's your liaison back to CCS?            Is there anything

       8       special you do under those circumstances?

       9       A.       Can you clarify that one more time?

      10       Q.       I'll try.    If you learn in a daily briefing

      11       that you've got a suicidal inmate.             Okay.

      12       A.       Uh-huh.

      13       Q.       What information, I guess, is important for

      14       you to take back to your department, CCS, with

      15       respect to that particular inmate?

      16       A.       I know what you're trying to ask, but I don't

      17       know how to explain it.

      18       Q.       Well, if you think you know what I'm trying

      19       to ask and -- why don't you explain what you think

      20       and we'll -- we'll go at it that way?

      21       A.       When there's a -- when there -- the incident

      22       report that comes up in briefing has already

      23       happened.

      24       Q.       Correct.

      25       A.       So then we take that and we -- the mental



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 26 of 177 PageID #:
                                     4581
                                                                                 26


       1       health person who's sitting around that table will

       2       take that, and the director or chief of staff or

       3       who's ever in there that has a question will ask

       4       them specific questions, and then they would answer

       5       based on what they did after they found out what

       6       happened.

       7       Q.       So there's a mental health person at these

       8       daily briefings as well.

       9       A.       Yes.

      10       Q.       And is there a subordinate medical person

      11       un -- there as well under you?

      12       A.       No.

      13       Q.       Okay.   And who typically would be the mental

      14       health person at these daily briefings in this time

      15       frame?

      16       A.       It would vary.      Sometimes it would be either

      17       the coordinator or the mental health professional.

      18       Q.       And the mental health professional doesn't

      19       necessarily mean the psychiatrist, it just is

      20       somebody that's a qualified mental health

      21       professional with CCS.

      22       A.       Correct.

      23       Q.       And did the psychiatrist ever attend these

      24       meetings?

      25       A.       No.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 27 of 177 PageID #:
                                     4582
                                                                                 27


       1       Q.       So if there was a mental health issue that

       2       needed to be addressed, such as an inmate had

       3       attempted suicide, there would be a qualified mental

       4       health person at the meeting.           Would my

       5       understanding be correct then that it would be the

       6       qualified mental health person's duty to make sure

       7       that the psychiatrist was aware of the situation

       8       that had -- that had occurred?

       9       A.       Yes.

      10       Q.       And do you ever follow up on that to make

      11       sure that the qualified mental health person did, in

      12       fact, transmit that information?

      13       A.       Yes.

      14       Q.       Do you have documentation on how you did your

      15       follow-up?

      16       A.       No.

      17       Q.       How would you do your follow-up generally?

      18       A.       I would either look in the chart or I would

      19       make a phone call.

      20       Q.       And if you made a phone call, would you chart

      21       it?

      22       A.       No.

      23       Q.       You said that you oversaw mental health.

      24       Could you describe for me what your particular or --

      25       what your particular oversight was for mental



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 28 of 177 PageID #:
                                     4583
                                                                                 28


       1       health?

       2       A.       I would oversee them administratively.

       3       Q.       What does that mean?

       4       A.       Any issues with payroll, HR.          I was -- sat in

       5       on the interview process for hiring.             If they had

       6       any -- HR, payroll.        Anything that they needed

       7       questions on that I couldn't answer, I would reach

       8       out to the home office.

       9       Q.       So you also had oversight of the doctors and

      10       the psychiatrists.        Can you explain what your

      11       oversight was there?

      12       A.       Administratively as well.         So it would be HR,

      13       payroll, any technical issues.           Any clinical issues

      14       they would refer to the corporate office, the

      15       corporate doctors.

      16       Q.       What type of clinical issues from psychiatry

      17       would be routed to the corporate office?

      18       A.       If they had clinical questions that they were

      19       unsure of, they would -- they have someone over them

      20       to reach out for.        So any question that they have,

      21       they can reach out to the home office.

      22       Q.       Okay.   Can you give me a for example since

      23       you're medical and I'm legal and I can't think of

      24       what a psychiatrist at an institution might be

      25       reaching out to corporate about?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 29 of 177 PageID #:
                                     4584
                                                                                 29


       1       A.       I cannot.

       2       Q.       Okay.    Would that be a treatment type

       3       question?       In other words, we have an inmate X and

       4       I'm unsure of Y, can you give me guidance?

       5       A.       Any questions they have, they always have the

       6       opportunity to ask the home office.             That's what the

       7       home office is there for.

       8       Q.       And the home office is staffed with a number

       9       of physicians and psychiatrists to give those --

      10       the boots-on-the-ground people assistance.

      11       A.       Yes.

      12       Q.       Did you ever attend mortality reviews?

      13       A.       Yes.

      14       Q.       Okay.    Did you attend the mortality review of

      15       Mr. Troutman?

      16       A.       Yes.

      17       Q.       Who was in that meeting?

      18       A.       I do not remember.       I know -- go ahead.

      19       Q.       I was going to say, if you can't remember

      20       specifically, do you know generally who would attend

      21       a mortality review?

      22       A.       Yes.

      23       Q.       Why don't you tell me that?

      24       A.       Senior staff.

      25       Q.       And that would be psychiatrists and nur --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 30 of 177 PageID #:
                                     4585
                                                                                 30


       1       and doctors?

       2       A.       LMDC senior staff.

       3       Q.       Okay.    Thank you.     That would be Director

       4       Bolton, correct?

       5       A.       Yes.

       6       Q.       Assistant director?

       7       A.       Yes.

       8       Q.       And who else from senior staff?

       9       A.       Deputy director.

      10       Q.       Okay.

      11       A.       Chief of staff and the major.

      12       Q.       Who from the CCS side would attend a

      13       mortality review?

      14       A.       It would be the director of nursing, the

      15       health services administrator, the mental health

      16       coordinator, the regional manager, the behavioral

      17       health manager, the assistant HSA, the doctor.                Or

      18       providers.       So either the doctor or the

      19       psychiatrist.

      20       Q.       And so I can be clear on this last person,

      21       the doctor, the psychiatrist, am I clear that if it

      22       were a death that involved a mental health situation

      23       like suicide, you would want the psychiatrist there?

      24       A.       Sometime it's the doctor as well.

      25       Q.       Okay.    Okay.   And what types of deaths would



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 31 of 177 PageID #:
                                     4586
                                                                                 31


       1       the doctor be involved in?          Maybe like a heart

       2       attack or purely medical issues?

       3       A.       Yes.

       4       Q.       Anybody else from the CCS side that would

       5       attend these mortality reviews?

       6       A.       Sometimes the vice president of jails.

       7       Q.       That's a CCS individual?

       8       A.       Yes.

       9       Q.       Where does that person work?          Out of

      10       Nashville or Kansas?

      11       A.       Nashville.

      12       Q.       You would -- you -- so specifically to Mr.

      13       Troutman, you were the HSA that attended his

      14       mortality review; is that correct?

      15       A.       Yes.

      16       Q.       Who -- do you know who the mental health

      17       coordinator would've been?

      18       A.       Yes.

      19       Q.       Who was that?

      20       A.       Laura Duke.

      21       Q.       Does Laura Duke still work for CCS?

      22       A.       No.

      23       Q.       Okay.   The regional manager, was that

      24       Mr. Morrissey?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 32 of 177 PageID #:
                                     4587
                                                                                 32


       1       Q.       Did he come in for this meeting?

       2       A.       I do not remember.

       3       Q.       The behavior health manager, who was that?

       4       A.       Katherine Brown.

       5       Q.       How you spell the last name?

       6       A.       B-R-O-W-N.

       7       Q.       Any relationship to Kimberly Brown?

       8       A.       No.

       9       Q.       Who was your assistant HSA?

      10       A.       Regina Davis-Reese.

      11       Q.       How do you spell the last name?

      12       A.       R-E-E-S-E hyphen -- sorry.         Davis first.

      13       D-A-V-I-S hyphen R-E-E-S-E.

      14       Q.       And do you know if Dr. Smith attended Mr.

      15       Troutman's mortality review?

      16       A.       No, he did not.

      17       Q.       There's a -- there's a female Dr. Smith.

      18       A.       She was not there.

      19       Q.       Okay.   Do you know what physician or

      20       psychiatrist attended his mortality review?

      21       A.       No.

      22       Q.       Do you remember when his mortality review was

      23       held?

      24       A.       No.

      25       Q.       Is it typically within 28 hours, 48 hours, a



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 33 of 177 PageID #:
                                     4588
                                                                                 33


       1       week?

       2       A.       Thirty days.

       3       Q.       Can you tell me, Ms. Wallace, what the

       4       protocol is for a mortality review?

       5       A.       Can you please clarify?

       6       Q.       Yes.    What steps do all these individuals

       7       take during this mortality review?

       8       A.       During the review.

       9       Q.       Yes.

      10       A.       So when we're all sitting around the table.

      11       Q.       Yes.

      12       A.       I myself go through the timeline.

      13       Q.       Okay.

      14       A.       If there's a psychological autopsy, that goes

      15       through mental health coordinator.

      16       Q.       Okay.

      17       A.       And then -- there's a disclaimer right at

      18       first, I apologize, and then the timeline.               And

      19       then --

      20       Q.       What's the disclaimer?

      21       A.       That it's confidential.

      22       Q.       Okay.

      23       A.       There's a whole paragraph that we read.

      24       Q.       Okay.

      25       A.       And then we go through the timeline and the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 34 of 177 PageID #:
                                     4589
                                                                                 34


       1       chart, and then it gets opened up for questions or

       2       clarifications.

       3       Q.       Would I be correct in my understanding, Ms.

       4       Wallace, that each one of these individuals on the

       5       CCS side and each one of the individuals on the LMDC

       6       side has done some form of due diligence about the

       7       particular death and brings that information in the

       8       mortality review?

       9       A.       Yes.

      10       Q.       Okay.   And would I be correct in my

      11       understanding that your due diligence would've

      12       included a review of the chart and then making a

      13       timeline from when the inmate came into the

      14       institution 'til the date of death?

      15       A.       Yes.

      16       Q.       I'm going to show you a document which I will

      17       mark as Exhibit Number 2 to your deposition.                Ask

      18       you if you recognize that.

      19       A.       No.

      20                (Wallace Deposition Exhibit 2 was marked for

      21       identification and is filed with this transcript.)

      22       Q.       Okay.   So that's not a timeline that

      23       would've, from your understanding, come into the

      24       mortality review of Mr. Troutman.

      25       A.       Part of it was.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 35 of 177 PageID #:
                                     4590
                                                                                 35


       1       Q.       And Mr. Durham, Steve Durham is the assistant

       2       director at LMDC and -- strike that question.

       3                This appears to have been created by

       4       Lieutenant Nicholas Angelini.           Do you know that

       5       person?

       6       A.       Yes.

       7       Q.       Okay.   And crisis intervention team

       8       commander, can you tell me what that role or what

       9       that job duty is, to your knowledge?

      10       A.       Can you clarify that?

      11       Q.       You know -- you know this lieutenant,

      12       correct?

      13       A.       Yes.

      14       Q.       Is his title Crisis Intervention Team

      15       Commander?

      16       A.       I am not sure.

      17       Q.       Okay.   It appears that he created this for

      18       Mr. Durham?

      19       A.       Going by --

      20       Q.       Yes.

      21       A.       -- this?

      22       Q.       Yes.

      23       A.       Yes.

      24       Q.       Okay.   And it was created on November 29th,

      25       2015?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 36 of 177 PageID #:
                                     4591
                                                                                 36


       1       A.       That's what it says, yes.

       2       Q.       Okay.   Does that refresh your recollection as

       3       to whether that's when the mortality review was for

       4       Mr. Troutman?

       5       A.       I do not know when the mortality review was.

       6       Q.       Okay.   Is this the type of timeline document

       7       that you would've created from the medical records?

       8       A.       This one?    No.

       9       Q.       Okay.   Your timeline -- what -- how would --

      10       compare and contrast your timeline to this timeline.

      11       A.       Mine would be strictly medical.

      12       Q.       And would it commence at the date he came

      13       into the institution or would it commence at the

      14       first contact that medical had with the inmate?

      15       A.       It would start with when he was booked in.

      16       Q.       In Mr. Troutman's mortality review, what

      17       information did Director Bolton bring to the

      18       meeting?

      19       A.       I do not remember.

      20       Q.       And I -- to be clear, I think you answered

      21       this question.       You said that the regional manager

      22       would sometimes sit in on the mortality reviews, but

      23       not all the time, correct?

      24       A.       Sometimes they'll call on the phone.

      25       Q.       Okay.   But they're always in attendance,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 37 of 177 PageID #:
                                     4592
                                                                                 37


       1       either physically or telephonically.

       2       A.       Sometimes.

       3       Q.       Okay.   But in this particular instance the

       4       regional manager did attend, although you can't

       5       remember if it was in person or by phone.               What --

       6       was there anything particular about this suicide

       7       that -- I'm talking about Mr. Troutman's suicide,

       8       that prompted the regional manager to attend this

       9       mortality review?

      10       A.       Can you clarify that again?

      11       Q.       Sure.   Was there anything in particular about

      12       Mr. Troutman's tenure at the jail or his time in

      13       mental health that prompted the regional manager to

      14       believe that it was important for him to come to the

      15       mortality review for Mr. Troutman?

      16       A.       No.

      17       Q.       What is the goal of the mortality review from

      18       CCS' perspective?

      19       A.       We are able to come together and find out if

      20       all the care that was needed was provided and if

      21       there's any improvements that could be made.

      22       Q.       Do you prepare a written report?

      23       A.       Yes.

      24       Q.       Do you recall as we sit here today,

      25       Ms. Wallace, what -- let me strike that question.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 38 of 177 PageID #:
                                     4593
                                                                                 38


       1       Let me ask one more -- one more foundation question.

       2                With an eye towards this goal, does everybody

       3       give input into this first question of whether all

       4       of the care that was needed was provided?               Does

       5       everybody sitting around this table have input into

       6       that issue?

       7       A.       Yes.

       8       Q.       Okay.   And then with respect to the second

       9       prong, whether there are any improvements that can

      10       be made, I'm assuming that's in terms of care or

      11       response to the situation, does everybody around

      12       this table provide input into that issue?

      13       A.       Yes.

      14       Q.       And are those mortality reviews transcribed

      15       or recorded?

      16       A.       No.

      17       Q.       Is there what we would call a scribe,

      18       somebody there taking notes?

      19       A.       No.

      20       Q.       Do you take notes?

      21       A.       No.

      22       Q.       Who is then charged with --

      23       A.       Can you clarify taking notes?

      24       Q.       As I'm sitting here today, I'm taking notes

      25       as -- as I'm asking questions and you're answering,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 39 of 177 PageID #:
                                     4594
                                                                                 39


       1       I'm taking notes about important things that we're

       2       discussing.      That type of note taking.

       3       A.       Any notes that are taken in the mortality

       4       review are shredded.

       5       Q.       Okay.     Why is that?

       6       A.       For confidentiality purposes.          In the

       7       disclaimer that we read, it says that any notes are

       8       collected and shredded at the end.

       9       Q.       Okay.     So everybody around this table could

      10       be taking notes during this mortality review, and at

      11       the end of it, if I understand you, you come up with

      12       a consensus with respect to issue A, was all of the

      13       proper care provided that was needed, and issue B,

      14       whether there are any improvements.

      15       A.       Yes.

      16       Q.       Okay.     Who is the scribe or the person, the

      17       secretary of the meeting, who would at the end of

      18       this write out the consensus as to issue one and

      19       issue two?

      20       A.       Myself.

      21       Q.       And do you scribe the answer to these

      22       questions right there at the roundtable or do you go

      23       back to your office and prepare the report?

      24       A.       I go back to my office and prepare the

      25       report.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 40 of 177 PageID #:
                                     4595
                                                                                 40


       1       Q.       Do you retreat to your office with all of the

       2       notes from the table so that you can prepare the

       3       consensus and then shred them after that point or do

       4       you just have your notes?

       5       A.       I collect all the notes and shred them.

       6       Q.       But are the notes shredded before or after

       7       you create your final report?

       8       A.       They're shredded -- when you walk out the

       9       door, there's a shred machine there and they get

      10       shredded there.

      11       Q.       Okay.    But you carry your particular notes

      12       back to your office so that you can create this

      13       mortality review report?

      14       A.       Yes.

      15       Q.       Okay.    Then do you keep your notes or do you

      16       shred your notes?

      17       A.       Shred.

      18       Q.       What was the general consensus of the

      19       mortality review with respect to issue number one,

      20       whether all of the care that was needed was provided

      21       to Mr. Troutman?

      22       A.       I do not remember.

      23       Q.       How long are these mortality reports

      24       maintained in the course of business for CCS?

      25       A.       I do not know.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 41 of 177 PageID #:
                                     4596
                                                                                 41


       1       Q.       Do you remember the outcome of the question

       2       of whether any improvements could've been made with

       3       respect to Mr. Troutman's situation and his eventual

       4       suicide?

       5       A.       I do not.

       6       Q.       Who would be in custody of these mortality

       7       reports?

       8       A.       The home office.

       9       Q.       Turning to the 30(b)(6) deposition notice,

      10       item number three, how education and training of CCS

      11       hirees and staff was conducted, to include

      12       continuing education for CCS staff and the

      13       preparation of any continuing education materials

      14       and modules related to jail suicide and prevention.

      15                Please tell me, Ms. Wallace, what you know

      16       about that particular topic.

      17       A.       Can you clarify?

      18       Q.       You were called here today to tell us the

      19       company's position, the organization's position with

      20       respect to how CCS performed its education and

      21       training of new hirees and staff.

      22       A.       The new hires received by -- received the

      23       information, and they were to read it and sign.

      24       Q.       Okay.   What information were they to have

      25       received?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 42 of 177 PageID #:
                                     4597
                                                                                 42


       1       A.       Suicide and risk -- suicide prevention and

       2       risk management.       Along with others.

       3       Q.       What other things were they to have received

       4       and read?

       5       A.       The policies and procedures, the medication

       6       administration, the harassment in the workplace,

       7       PREA, dental.      I know I'm missing one or two, but I

       8       can't remember the rest.

       9       Q.       Well, this particular request focuses on jail

      10       suicide and prevention.         I'm going to show you a

      11       document which I am going to mark as Exhibit Number

      12       3 to your deposition.

      13                MS. NORRIS:     Counsel, I believe you-all have

      14       multiple copies of this.

      15                (Ms. O'Reilly nodded head.)

      16                (Wallace Deposition Exhibit 3 was marked for

      17       identification and is filed with this transcript.)

      18       Q.       And ask you, is that the training material on

      19       Suicide Risk Reduction that the new hires and staff

      20       would have received with regard to jail suicide

      21       prevention?

      22       A.       Yes.

      23       Q.       Now, burning question that I have is this

      24       talks about -- it was produced by your counsel in

      25       response to what the training materials were, and so



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 43 of 177 PageID #:
                                     4598
                                                                                 43


       1       I'd like a clarification as to why this references

       2       Kansas State Board of Nursing Provider Number so and

       3       so.

       4       A.       I do not know.

       5       Q.       Okay.     But we are clear that even though

       6       these are -- indicate that they're for relicensing

       7       for Kansas State Board of Nursing, these are the

       8       materials that you used in Louisville Metro

       9       Department of Corrections.

      10       A.       Yes.

      11       Q.       Can you tell me the essence of those

      12       materials?       What is it -- my question being, what is

      13       it that you expect your new hires, your medical and

      14       your mental health staff, to learn from reading,

      15       reviewing, and signing off that they have read these

      16       materials?

      17       A.       Can you clarify?

      18       Q.       Well, you told me that all new hires in terms

      19       of training are given certain materials, and right

      20       now we're focusing on Exhibit Number 3 --

      21       A.       Uh-huh.

      22       Q.       -- which is the jail suicide -- can't read

      23       upside down.       The Suicide Risk Reduction materials.

      24       A.       Yes.

      25       Q.       Okay.     I'm presuming that you have some



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 44 of 177 PageID #:
                                     4599
                                                                                 44


       1       expectation that the new hires and the employees

       2       gain information from that pamphlet, from that

       3       packet of material.

       4       A.       Yes.

       5       Q.       What is your goal in terms of what you expect

       6       the employees and the new hires to gain from this

       7       training module?

       8       A.       Different ways to reduce the risks of suicide

       9       in our jail population.

      10       Q.       Is my understanding correct that this is a

      11       self-administered education pamphlet of materials?

      12       A.       Yes.

      13       Q.       How do you test the employee for purposes of

      14       proficiency after they have received and signed off

      15       that they have read these materials?

      16       A.       There is a test that goes along with the

      17       pamphlet.

      18       Q.       Do you administer that test?

      19       A.       No, it goes with the pamphlet.

      20       Q.       So in other words, it's a self-test as well?

      21       A.       Yes.

      22       Q.       Does the employee -- strike that question.

      23                Do you then take custody of the test results

      24       and review them to ensure to your satisfaction that

      25       an employee has read, understood, and can implement



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 45 of 177 PageID #:
                                     4600
                                                                                 45


       1       the information that is contained in that education

       2       pamphlet or booklet?        It's more of a booklet.          It is

       3       19 pages long.

       4       A.       Can you repeat the question?

       5                MS. NORRIS:     Can you reread it for me, Tracy?

       6                THE REPORTER:      Sure.

       7                (Reporter read from the record as requested.)

       8       A.       Yes.

       9       Q.       Okay.    And where do you maintain those test

      10       results?

      11       A.       In a training file.

      12       Q.       Is a training file separate from the

      13       employee's general employment file?

      14       A.       Yes.    Can we take a break?

      15       Q.       You certainly may.

      16       A.       Okay.

      17       Q.       I told you to tell me whenever you needed a

      18       break.

      19                THE REPORTER:      Off the record?

      20                MS. NORRIS:     Yes.

      21                (Recess from 10:45 a.m. to 10:59 a.m.)

      22       BY MS. NORRIS:

      23       Q.       Okay.    We are talking about Exhibit Number 3.

      24                MS. NORRIS:     And, Tracy, if you will be kind

      25       enough to reorient us by reading the last question



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 46 of 177 PageID #:
                                     4601
                                                                                 46


       1       and answer.

       2                THE REPORTER:      Sure.

       3                (Reporter read from the record as requested.)

       4                MS. NORRIS:     And one question before that

       5       about proficiency testing.          Or one or two, whenever

       6       the proficiency question was.

       7                THE REPORTER:      Sure.

       8                (Reporter read from the record as requested.)

       9       Q.       Okay.   And then I believe you said that you

      10       keep those tests in the employee's what was it

      11       called?     Testing file?

      12       A.       Training.

      13       Q.       Training file.      How long do you maintain the

      14       training files on the employees?

      15       A.       'Til -- while they're with CCS in our

      16       facility.

      17       Q.       So you're familiar with Nurse Kimberly Brown?

      18       A.       Yes.

      19       Q.       Okay.   Let me ask you another question.

      20       Would I be clear in my understanding, like other

      21       professionals, lawyers, doctors, CPAs, that you have

      22       continuing training obligations or your employees

      23       have continuing training modules that they take

      24       throughout their tenure with you?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 47 of 177 PageID #:
                                     4602
                                                                                 47


       1       Q.       And how often would they retake the suicide

       2       risk reduction training?

       3       A.       Yearly.

       4       Q.       And would you have a proficient --

       5       proficiency test for each year?

       6       A.       Yes.

       7       Q.       And you said you know Kimberly Brown.

       8       A.       Yes.

       9       Q.       She's one of your nurses?

      10       A.       Yes.

      11       Q.       I would like to ask you to produce her

      12       training file.       It's a request that we'll figure out

      13       amongst ourselves, but it's to keep it in my mind

      14       that you have it and I want it.

      15       A.       Okay.

      16       Q.       Okay.     Likewise I would like you to produce

      17       Mr. Troutman's mortality review file.             It's still in

      18       existence, correct?

      19                MS. O'REILLY:      And we've already objected to

      20       that, which is being taken up with the judge, so --

      21                MS. NORRIS:     Well, I'm -- are you continuing

      22       your objection?

      23                MS. O'REILLY:      Oh, yes.

      24                MS. NORRIS:     Okay.    Slight -- short break.

      25                (Recess from 11:02 a.m. to 11:05 a.m., and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 48 of 177 PageID #:
                                     4603
                                                                                 48


       1       Mr. Simon left the deposition momentarily.)

       2       BY MS. NORRIS:

       3       Q.       Did you review Mr. Troutman's mortality

       4       review before you came here today?

       5       A.       No.

       6       Q.       Okay.   So back to Exhibit Number 3.           If we

       7       look at page 4 of Number 3, would I be correct in my

       8       understanding, at bottom of page 4 and top of page

       9       5, you would expect your nurses and your mental

      10       health staff to be familiar with these risk factors

      11       for suicide behavior?

      12       A.       Yes.

      13       Q.       Do you expect your staff to do any

      14       independent research or look at any -- any of these

      15       resources that are referenced in here?

      16                For example, it references the American

      17       Correctional Association, the American Psychiatric

      18       Association to research outside of this pamphlet to

      19       see what these particular institutions or agencies

      20       provide or teach with respect to the standards of

      21       care.

      22       A.       Can you repeat the question?

      23       Q.       Do you expect your employees that are being

      24       trained under suicide risk prevention, do you expect

      25       them to do any independent research, look at any



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 49 of 177 PageID #:
                                     4604
                                                                                 49


       1       resources that are referenced in here, like the

       2       American Psychiatric Association, materials on

       3       suicide prevention?

       4       A.       No.

       5       Q.       Okay.   On page number 6 it talks about

       6       identification of persons who might have suicide

       7       risk factors.      Do you see that?        It's middle of page

       8       6 and top of page 7.

       9       A.       Yes.

      10       Q.       Okay.   Do you expect your employees who are

      11       working with the jail population who take this

      12       training to be familiar with all of these risk

      13       factors?

      14       A.       Yes.

      15       Q.       And would I be clear in my understanding that

      16       these particular risk factors aren't static, meaning

      17       they don't just appear when the inmate is taken --

      18       brought in and the intake is done, but these risk

      19       factors are transient and stay with the inmate as

      20       they move throughout the inmate population?

      21       A.       I am not clinically inclined to answer that

      22       question.

      23       Q.       Let me see if I can phrase it in a way that

      24       would be within your realm of knowledge.

      25                Did you take this training?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 50 of 177 PageID #:
                                     4605
                                                                                 50


       1       A.       Yes.

       2       Q.       And having taken this training, what do you

       3       understand about these risk factors?             Do you

       4       understand that this is a snapshot in time or that

       5       these are risk factors that are inherent to the

       6       particular individual?

       7       A.       My understanding are these risk factors can

       8       come at any time.        It depends on the person.          You

       9       can't -- you -- it's a case-by-case basis.

      10       Q.       On page 7 there's a statement after the risk

      11       factors that starts the paragraph, because --

      12       "Because jail and prison suicides may also occur

      13       after intake, ongoing observation is necessary to

      14       prevent suicide at any point during incarceration."

      15                Do you agree with that statement?

      16       A.       Yes.

      17       Q.       Okay.   The following sentence says, quote,

      18       once the patient completes the intake process,

      19       healthcare staff should remain alert to behavioral

      20       indi -- behaviors indicating a possible self-harm

      21       episode.

      22                Do you agree with that statement?

      23       A.       Yes.

      24       Q.       We talked earlier, Ms. Wallace, about your

      25       job duties, and my understanding is as HSA you're



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 51 of 177 PageID #:
                                     4606
                                                                                 51


       1       over both nursing and mental health; is that

       2       correct?     Your obligations, your oversight

       3       obligations go to both types of professionals.

       4       A.       Yes.

       5       Q.       At the Louisville Metro Department of

       6       Corrections, is there a black line distinction

       7       between what the nurses' duties are versus what the

       8       mental health duties are?

       9       A.       What do you mean?

      10       Q.       Is there a specific distinction as to what

      11       particular things a nurse is supposed to take care

      12       of in a given day and what specific things mental

      13       health is supposed to take care of in a given day?

      14       A.       Yes.

      15       Q.       Okay.   Do those two disciplines, nursing and

      16       mental health, ever cross over?

      17       A.       Yes.

      18       Q.       Okay.   And how do they cross over?

      19       A.       What do you mean?

      20       Q.       In terms of what duties they perform at the

      21       facility.

      22       A.       Mental health is there only until a certain

      23       period of time.

      24       Q.       Okay.

      25       A.       So nursing can go and assess those patients.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 52 of 177 PageID #:
                                     4607
                                                                                 52


       1       Q.       And when does mental health leave for the

       2       day?

       3       A.       11:30.

       4       Q.       P.m.?

       5       A.       Yes.

       6       Q.       And would I be correct in my understanding,

       7       then, after 11:30 p.m. the nursing staff picks up

       8       the job duties that mental health would normally be

       9       doing throughout the facility?

      10                MS. O'REILLY:      Objection.

      11       A.       I was going to say, can you clarify that?

      12       Q.       Would I be correct in my understanding that

      13       once mental health is gone for the day, for example,

      14       if a particular inmate needed ongoing observation

      15       and mental health is not in the facility, would it

      16       be the nurse's responsibility to ensure that there

      17       was ongoing observation for a particular inmate?

      18       A.       Nurses don't -- nurses can place people --

      19       patients on observations, but they don't sit and

      20       observe them.

      21       Q.       Okay.    So following along the training that

      22       we have here, would I be correct in my understanding

      23       that it is just as much a nurse's responsibility

      24       after intake to provide ongoing observations for the

      25       inmates and to remain alert of -- to behaviors that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 53 of 177 PageID #:
                                     4608
                                                                                 53


       1       might indicate suicide, that's just as much of a

       2       responsibility of a nurse as it is a mental health

       3       individual?

       4                MS. O'REILLY:      Objection.     Form.

       5       A.       I'm not sure what you mean by ongoing

       6       observation.

       7       Q.       Okay.   Well, we both -- you agreed with me

       8       that -- you agree with the statement that because

       9       jail and prison suicide may also occur after intake,

      10       ongoing observation is necessary to prevent suicide

      11       at any point during incarceration, and that once a

      12       patient completes intake, the healthcare staff

      13       should remain alert to behaviors indicating a

      14       possible self-harm episode.

      15                You agree with those statements.

      16       A.       Correct.

      17       Q.       And those directives, this teaching tool, is

      18       just as important for nurses as it is for mental

      19       health, qualified mental health professionals.

      20                MS. O'REILLY:      Same objection.

      21       A.       Can you rephrase -- rephrase that?

      22       Q.       Is this teaching from your materials that you

      23       give your nurses and your qualified -- let me -- let

      24       me lay a foundation.

      25                Do the nurses take this training?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 54 of 177 PageID #:
                                     4609
                                                                                 54


       1       A.       Yes.

       2       Q.       Okay.   And qualified mental health

       3       professionals take this training.

       4       A.       Yes.

       5       Q.       And they're both assessed as to their

       6       proficiency with regard to this training.

       7       A.       Yes.

       8       Q.       Okay.   So my -- if I am a nurse and I am

       9       learning that this is -- that there's an ongoing

      10       observation of inmates required of me, and that I as

      11       healthcare staff must remain alert to behaviors

      12       indicating a possible self-harm episode, that is not

      13       specific to just qualified mental health

      14       professionals; isn't that true?

      15       A.       Correct.

      16       Q.       Okay.   Nurses need to take this

      17       responsibility on as well; isn't that true?

      18       A.       Yes.

      19                MS. O'REILLY:      Objection.

      20       Q.       Okay.   I'd like you to look at the factors

      21       underneath that general statement, factors one

      22       through 14 on page 7 of Exhibit Number 3, and

      23       familiarize yourself with those statements.               Are you

      24       familiar?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 55 of 177 PageID #:
                                     4610
                                                                                 55


       1       Q.       Okay.   Do you expect your nurses as well as

       2       your mental health people to be and understand these

       3       14 factors?

       4       A.       Yes.

       5       Q.       And am I clear that if a nurse observed or

       6       experienced any of these issues in one through 14,

       7       that that nurse has as much responsibility to report

       8       that inmate to mental health as a mental health

       9       professional would?

      10                MS. O'REILLY:      Objection.     Form.    Foundation.

      11       A.       What do you mean by report?

      12       Q.       If a -- if a nurse observes an inmate with

      13       any of the risk criteria, how would that nurse make

      14       sure that that inmate was safe?

      15       A.       They can either bring them down to the

      16       observation, they can call the mental health

      17       professional and ask what to do, I have this

      18       situation, what do -- what do I need to do.               We do

      19       have mental health on call.

      20       Q.       It says, "Health care staff that identifies

      21       an 'at-risk' patient should follow the established

      22       procedure for referral."

      23                What is the established procedure for

      24       referral?

      25       A.       We have a referral that they can -- that is



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 56 of 177 PageID #:
                                     4611
                                                                                 56


       1       generated in our medical record chart that goes to

       2       mental health and they are scheduled based on the

       3       referral they can do.         There's different categories

       4       of it.

       5                They can also -- if mental health is there,

       6       they can call and say, "Hey, I've put in this

       7       referral, I need this patient seen."

       8                And then they usually -- they can -- they

       9       send an email as well.         And, of course, they chart

      10       in their -- the patient's chart.

      11       Q.       On page 9 of your training materials,

      12       Ms. Wallace, it talks about housing and monitoring.

      13       What do you understand -- or what do you teach your

      14       staff about housing and monitoring persons with --

      15       who have indicia of suicide risk?

      16       A.       The new hires actually shadow a nurse.

      17       They're with a nurse for anywhere from four to six

      18       weeks getting on-the-job training.

      19       Q.       Do the nurses also shadow mental health?

      20       A.       No.

      21       Q.       Okay.   Do they shadow nurses after -- in the

      22       time frame when mental health wouldn't be there so

      23       they would know how to handle a mental health

      24       situation in mental health absence?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 57 of 177 PageID #:
                                     4612
                                                                                 57


       1       Q.       What are you taught with respo -- with re --

       2       strike the question.

       3                What is taught with respect to training in

       4       placement of prior suicidal inmates into single

       5       cells with bars?

       6       A.       Can you say the question again?

       7                MS. NORRIS:     Can you read it back, Tracy,

       8       please?

       9                THE REPORTER:      Sure.

      10                (Reporter read from the record as requested.)

      11       A.       Can you clarify that?

      12       Q.       Well, let me ask you, do you have any

      13       training for your nurses and mental health

      14       professionals as to any restrictions, if there are

      15       any, about placing inmates who were previously

      16       suicidal into single cells that have bars?

      17       A.       Yes.

      18       Q.       What is that training?        And let's be

      19       specific.       What was that training in 2015, if you

      20       recall?

      21       A.       Anytime anyone is placed in a single cell,

      22       they have to call the charge nurse and get

      23       clearance.

      24       Q.       What -- this is going to be a -- 'cause I

      25       don't know -- it's going to a multifaceted question



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 58 of 177 PageID #:
                                     4613
                                                                                 58


       1       so you can -- you can focus me a little bit.

       2                Do you have a policy and procedure, a

       3       protocol, or do you provide training on the

       4       communication between LMDC and your medical staff

       5       when they receive a call about a prior suicidal

       6       inmate who is going to be placed in a single cell?

       7       A.       Okay.   Clarify that question.

       8       Q.       A long question.

       9       A.       Yes.

      10       Q.       Okay.   So you just told me that anytime

      11       anyone is to be placed in a single cell if they were

      12       previously suicidal, correct?           That they need to

      13       call the charge nurse and get clearance.              Right?

      14       A.       Correct.

      15       Q.       Am I to understand that correctly?            Okay.

      16                Maybe an easier question is how is that

      17       communication to take place or how is it to be

      18       documented, how are you to ensure that that request

      19       from corrections gets properly routed to -- is it

      20       the charge nurse?

      21       A.       It's practice that classification calls the

      22       charge nurse.

      23       Q.       So I understand, is the charge nurse -- does

      24       the charge nurse have a specific office and hotline

      25       or some kind of direct line that corrections would



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 59 of 177 PageID #:
                                     4614
                                                                                 59


       1       have so that they could ensure that this question is

       2       properly routed to that person?

       3       A.       No, they do not have an office.

       4       Q.       Okay.   So where would that call come?

       5       A.       The nurse's station.

       6       Q.       Is there a particular nurse who is to staff

       7       the nurse's station at all time?

       8       A.       No.

       9       Q.       So if there's no one staffing this phone,

      10       does it roll over into a voice mail?

      11       A.       No.

      12       Q.       If there's no one staffing this phone and

      13       corrections is in the process of moving a prior

      14       suicidal inmate to a single barred cell, how do --

      15       how does medical ensure that the communication gets

      16       to the charge nurse so the charge nurse can make the

      17       assessment and make the decision about that

      18       placement?

      19       A.       They can call management or there's a nurse

      20       at the nurse's station that answers and takes a

      21       message.

      22       Q.       What training do the nursing staff have or

      23       does a nursing staff have with respect to when they

      24       receive these calls about placement of a prior

      25       suicidal inmate into a single barred cell?               Do they



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 60 of 177 PageID #:
                                     4615
                                                                                 60


       1       have any training about the urgency of those types

       2       of communications?

       3       A.       I'm sorry.     Say that question again.

       4       Q.       It's a bad question.        Hard question to ask.

       5                Okay.   Does the nurse -- or does your nursing

       6       staff have any particularized training or do you

       7       have a policy and procedure that says when you

       8       receive a call from classification regarding

       9       placement of a prior suicidal inmate into a single

      10       barred cell, you should do ABC within XYZ time?

      11       A.       It's standard practice.

      12       Q.       What is the standard practice?

      13       A.       That they locate the charge nurse to get the

      14       single cell clearance.

      15       Q.       Can you tell me if there -- you say it's

      16       standard practice that when a call comes in from

      17       classification on this issue that we've been

      18       discussing, that the nurse is to locate the charge

      19       nurse to get the single cell clear -- single cell --

      20       single cell clearance, correct?

      21       A.       Yes.

      22       Q.       Okay.   And is there a time frame within which

      23       you would expect your nurse who takes that call to

      24       locate and inform the charge nurse?

      25       A.       Say that one more time.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 61 of 177 PageID #:
                                     4616
                                                                                 61


       1                MS. NORRIS:     Can you read back the question?

       2                THE REPORTER:      Sure.

       3                (Reporter read from the record as requested.)

       4       A.       That I expect?

       5       Q.       Uh-huh.

       6       A.       As soon as they locate the charge nurse.

       7       Q.       Let me see if I can make a clearer question.

       8                Is this considered an important communication

       9       from corrections?

      10       A.       Yes.

      11       Q.       Is this considered a communication that

      12       requires immediate attention?

      13       A.       Yes.

      14       Q.       So would I be correct in my understanding

      15       that if the nurse takes a call from classification

      16       that we are moving Inmate X to a single barred cell,

      17       he was previously on your unit, he was previously

      18       suicidal, you would expect that nurse to immediately

      19       find the charge nurse to report back to

      20       classification whether that inmate could, in fact,

      21       be moved to that situation?

      22                MS. O'REILLY:      Objection.     Form.

      23       A.       Can you rephrase the question?

      24                MS. NORRIS:     Can you reread the question,

      25       please?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 62 of 177 PageID #:
                                     4617
                                                                                 62


       1                THE REPORTER:      Sure.

       2                (Reporter read from the record as requested.)

       3                MS. O'REILLY:      Same objection.

       4       Q.       Do you understand the question now?

       5       A.       Yes, but is -- can you --

       6       Q.       I don't know how much more clear I can be.

       7       A.       I'm sorry.     Read that one more time.

       8                THE REPORTER:      Sure.

       9                (Reporter read from the record as requested.)

      10       A.       Yes, as long as there's not an emergency

      11       going on.

      12       Q.       And we have some policies and procedures that

      13       were provided to us by CCS.           Do you know whether

      14       that information, what you call the standard

      15       practice, is what I'll call codified in a policy and

      16       procedure of CCS?

      17       A.       Not to my knowledge, no.

      18       Q.       Okay.   But that is something they're trained

      19       upon?

      20       A.       On-the-job training, yes.

      21       Q.       It's on-the-job training.         Okay.    Not

      22       something I find in here, in Exhibit Number 3, but

      23       something you expect a nurse to get on the job.

      24       A.       Yes.

      25       Q.       To understand and appreciate that these are



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 63 of 177 PageID #:
                                     4618
                                                                                 63


       1       very important calls.

       2       A.       Yes.

       3       Q.       That require immediate attention.

       4       A.       Yes.

       5       Q.       Are you -- do your training materials also

       6       address for your medical staff the situation that

       7       suicidal inmates can deny suicidal ideation but

       8       still have risk factors?

       9                In other words -- let me see if I can state

      10       it more simply.       Do your nurses or your medical

      11       staff receive training that just because an inmate

      12       denies suicidal ideation, that does not necessarily

      13       mean it's an all clear for that inmate?

      14       A.       It's based on their nursing judgment.

      15       Q.       Okay.   And what factors would you expect the

      16       nurse to take into consideration within their

      17       nursing judgment to assess whether an inmate that's

      18       denying suicidal ideation is, in fact, all clear or

      19       does, in fact, continue to have ongoing risk?

      20                MS. O'REILLY:      Objection.

      21       A.       That again would be the nurse's judgment.

      22       Q.       Okay.   Are your -- is your medical staff

      23       trained about whether inmates who have a prior

      24       suicide attempt in the facility is more at risk for

      25       a subsequent suicide attempt?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 64 of 177 PageID #:
                                     4619
                                                                                 64


       1                THE WITNESSS:      Can you repeat the question,

       2       please?

       3                THE REPORTER:      Sure.

       4                (Reporter read from the record as requested.)

       5       A.       Yes, it's --

       6       Q.       Yes, they are trained that?

       7       A.       Yes.

       8       Q.       And are -- is the medical staff then trained

       9       that the individual that has a prior suicide attempt

      10       that is more at risk as a subsequent suicide attempt

      11       should have more observation than just an inmate

      12       that's going into general population?

      13                MS. O'REILLY:      Objection.

      14       A.       Say that again.

      15       Q.       Are your -- is your nursing staff trained --

      16       or your medical staff.         I shouldn't say nursing,

      17       because you're over both, medical and mental health.

      18                Is your medical staff trained that an

      19       individual that has a prior suicide attempt that is

      20       at risk for -- that is at a higher risk for

      21       subsequent suicide attempt should have closer

      22       observation once placed in the general population?

      23       A.       It's based on an individual basis.            It's

      24       what's ordered.

      25       Q.       Okay.   What's ordered by whom?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 65 of 177 PageID #:
                                     4620
                                                                                 65


       1       A.       It would be by the psychiatrist.

       2       Q.       Do your psychiatrists and physicians

       3       participate in any -- in this particular training as

       4       provided in Exhibit 3?

       5       A.       Yes.

       6       Q.       So they also have a training file in your

       7       department?

       8       A.       Yes.

       9       Q.       Okay.   I'd like you to produce Dr. Smith's,

      10       the female Dr. Smith, whose first name Donna Smith,

      11       Dr. Donna Smith's training file, please.

      12                On page 14 of your training materials in

      13       Exhibit 3, you -- there are listed a number of

      14       factors that an author by the name of Hayes provides

      15       as guiding principles for suicide risk reduction.

      16       And it says, (Reading) These principles are relevant

      17       in correctional healthcare safety.

      18                I'd like you to read through these risks --

      19       or this -- this -- these principles of suicide risk

      20       reduction and -- strike that question.

      21                With respect to these -- this list of suicide

      22       risk reduction factors, do you expect all of your

      23       medical staff to be aware of these guiding

      24       principles?

      25       A.       Clarification, please.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 66 of 177 PageID #:
                                     4621
                                                                                 66


       1       Q.       Your medical staff, your nurses, your mental

       2       health, qualified mental health persons, your

       3       doctors, your psychiatrists that take this

       4       training --

       5       A.       Uh-huh.

       6       Q.       -- module, do you expect them to have an

       7       ongoing familiarity with these guiding principles

       8       for suicide risk reduction?

       9       A.       Yes.

      10       Q.       In particularly, I'm looking at factor one,

      11       two, three, four, five, six down, (Reading) Do not

      12       rely exclusively on the patient's denial of suicidal

      13       feelings, as they might not tell you the truth about

      14       their feelings.       Be inquisitive and invite

      15       conversation about the topic.

      16                Do you agree that that's an important guiding

      17       principle for suicide risk reduction?

      18       A.       That would be up to the nurse's judgment.

      19       Q.       Right.    But it's an -- it's a principle that

      20       should be followed whether it's a principle they're

      21       trained on.

      22                MS. O'REILLY:      Objection.     Form.

      23       A.       It would be up to the nurse's judgment --

      24       Q.       I understand --

      25       A.       -- qualified mental health or a psychiatrist.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 67 of 177 PageID #:
                                     4622
                                                                                 67


       1       Q.       I'm not asking -- I'm not asking you a

       2       judgment question.        I'm asking whether it's --

       3       whether you believe it's important for your medical

       4       staff to know this guiding principle and to adhere

       5       to it.

       6       A.       Yes, but, again, that would be on the

       7       judgment of who's examining them.

       8       Q.       Okay.   We were looking at your education and

       9       training on jail suicide prevention.             We've gone

      10       over Exhibit Number 3 very thoroughly.              Are there

      11       any other training modules on suicide, jail suicide

      12       and prevention?

      13       A.       No.

      14       Q.       Okay.   'Cause I'm -- I'm curious because I've

      15       been produced also --

      16                MR. SIMON:     Oh, yeah.

      17       Q.       I'm going to --

      18                MR. SIMON:     Yeah, I know.      Might be in

      19       another file.

      20       Q.       Does this look familiar to you (indicating)?

      21       I'm showing you something called the Mental Health

      22       Suicide Prevention and Detox Training.

      23       A.       Can you flip through it, please?

      24       Q.       I'm going to get you a clean copy so that you

      25       can flip through it.        Okay?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 68 of 177 PageID #:
                                     4623
                                                                                 68


       1       A.       Okay.

       2                MR. SIMON:     You want to click it out of

       3       there?     I may have copies in my office.

       4                MS. NORRIS:     Let's go off the record a

       5       moment.

       6                (Off-the-record discussion.)

       7       BY MS. NORRIS:

       8       Q.       I've just handed you a pretty voluminous

       9       compilation that looks like a PowerPoint to me.

      10       It's titled Mental Health Suicide Prevention and

      11       Detox Training by Correct Care Solutions, Kibibi

      12       Wood-Montgomery, CSW.         And ask you if you've ever

      13       seen this before, if you recognize it, if you use it

      14       in your training.

      15       A.       Yes, I've seen it before, yes, I recognize

      16       it, and it's not for Correct Care Solutions

      17       training.

      18       Q.       Okay.   Who -- who -- yes, you've seen it

      19       before.     When?

      20       A.       It was a while ago.

      21       Q.       Do you know whether it was in place in 2015?

      22       A.       Yes.

      23       Q.       Is it, in fact, a PowerPoint?

      24       A.       Yes.

      25       Q.       Okay.   And you said it wasn't for Correct



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 69 of 177 PageID #:
                                     4624
                                                                                 69


       1       Care Solutions.       Who was it for?

       2       A.       Officers.

       3       Q.       This would be the training module that

       4       Correct Care Solutions prepared to train officers on

       5       the same types of, excuse me, suicide risk

       6       prevention that we just discussed in Exhibit Number

       7       3?    Excuse me.

       8       A.       A shortened version, yes.

       9       Q.       This is a shortened version.

      10       A.       The suicide part.

      11       Q.       Okay.   And in your position as HSA, can you

      12       tell me, from when you came on in 2015, was CCS

      13       providing corrections officers and corrections staff

      14       this training module?

      15       A.       Yes.

      16       Q.       And in your position, can you tell me why CCS

      17       was also providing a jail suicide prevention

      18       training module to Louisville Metro Department of

      19       Corrections?

      20       A.       Can you clarify that?

      21       Q.       Do you know why you were -- why CCS was

      22       charged with providing training to officers on

      23       suicide prevention?

      24       A.       I'm not sure what you mean by that.

      25       Q.       Do you know why CCS was required, or was it



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 70 of 177 PageID #:
                                     4625
                                                                                 70


       1       required or was it something they decided to do on

       2       their own, do you know, as the CCS person

       3       responsible with having knowledge about training of

       4       LMDC officers?

       5       A.       I do not know.

       6       Q.       Okay.   Do you know who within your

       7       organization would know about the training

       8       requirement between CCS and LMDC?

       9       A.       I do not.

      10       Q.       Do you know whether that PowerPoint was done

      11       in a classroom setting or whether that was

      12       self-administered, much like the testing for your

      13       medical staff?

      14       A.       Classroom.

      15       Q.       Do you know who taught it?

      16       A.       Yes.

      17       Q.       Who taught it?

      18       A.       One of the mental health professionals.

      19       Well, the mental health professional employees went

      20       over there and taught it.

      21       Q.       And to be clear, when we talk about mental

      22       health professional employees, do I understand that

      23       to be a distinction separate and apart from

      24       psychiatry?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 71 of 177 PageID #:
                                     4626
                                                                                 71


       1       Q.       And if you -- can I see my document a minute?

       2       A.       (Witness indicated.)

       3       Q.       Thank you?

       4                THE WITNESS:     Your microphone moved.

       5                THE REPORTER:      It's okay.     Thank you.

       6       Q.       I'm recircling back around to make sure I

       7       heard something properly.          Did you say that this was

       8       a more simplified version of suicide prevention

       9       training than your medical staff receives?

      10       A.       Yes.

      11       Q.       Are your nurses and mental health

      12       professionals, anybody that takes your training,

      13       also taught that substance abuse and depression are

      14       risk factors for persons with suicidal ideation?

      15       A.       Yes.

      16       Q.       Are you trained -- are your staff trained

      17       with respect to traumatic brain injuries and what

      18       impact they might have on suicidal ideation?

      19       A.       I am not sure.

      20       Q.       As we sit here today, do you have an

      21       individualized knowledge about what impact a

      22       traumatic brain injury might have on a person

      23       with suicidal ideation?

      24       A.       I am not.

      25       Q.       And you just avoided that folder.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 72 of 177 PageID #:
                                     4627
                                                                                 72


       1                I'm going to mark this Exhibit Number 4.

       2                (Wallace Deposition Exhibit 4 was marked for

       3       identification and is filed with this transcript.)

       4       Q.       You agree with me I'm taking it out of the

       5       compilation of PowerPoints that we've been

       6       discussing?

       7       A.       Yes.

       8       Q.       Okay.     And ask you if you recognize those

       9       suicide risks and if your staff is trained with

      10       respect to those suicide risks.

      11       A.       I recognize this slide, but I am not sure

      12       if -- no, I'm not sure.

      13       Q.       You're not sure if your medical staff is

      14       trained about those statistics?

      15       A.       No.     I would have to look through the

      16       training.

      17       Q.       Do you recognize those statistics?

      18       A.       Yes, from the slide.

      19       Q.       In other words, it's something you know about

      20       about suicide in the jail population.

      21       A.       Yes.

      22       Q.       I'm going to give you what I'm going to mark

      23       as Exhibit Number 5, which can you agree with me

      24       also came out of the slide presentation that we've

      25       been discussing?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 73 of 177 PageID #:
                                     4628
                                                                                 73


       1       A.       Yes.

       2                (Wallace Deposition Exhibit 5 was marked for

       3       identification and is filed with this transcript.)

       4       Q.       Okay.   And ask you if you recognize those

       5       statistics about suicide.          You don't have to

       6       necessarily focus on the ones that I have

       7       highlighted, but those are the two important

       8       statistics that I want to question you about.

       9       A.       I'm sorry.     Restate the question again.

      10       Q.       I want to ask you what -- do you recognize

      11       these particular facts about suicide?             Do you have

      12       general knowledge about those particular facts about

      13       suicide?

      14       A.       Yes, I wasn't sure on the percentage, but

      15       yes.

      16       Q.       Okay.   And are those particular facts about

      17       suicide something that you train your medical staff

      18       about?

      19       A.       I'm not sure.

      20       Q.       Okay.   What would you have to look at to

      21       become sure?

      22       A.       I'd have to look through the training.

      23       Q.       Okay.   Would that be the training, Exhibit

      24       Number 3?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 74 of 177 PageID #:
                                     4629
                                                                                 74


       1       Q.       Okay.   Feel free to do that.

       2                MS. NORRIS:     I'm actually going to make

       3       Exhibit Number 4 three pages, because it's three

       4       continuous slides of the same topic.             Do you want to

       5       see them?

       6                MS. O'REILLY:      You mean Exhibit 5.

       7                MS. NORRIS:     No.   Did I -- is that Exhibit 4?

       8                MS. O'REILLY:      Exhibit 5 (indicating).

       9                MS. NORRIS:     Exhibit 5.      I'm sorry.

      10       Exhibit 5 comprised of three pages.             Thank you.

      11       A.       Those are not in this training.

      12       Q.       Okay.   Did you tell me, however, that as

      13       reflected on Exhibit Number -- no, I don't think you

      14       answered the question yet.

      15                Did you know personally from Exhibit Number 5

      16       that 94 percent of suicides in jails are by hanging?

      17       A.       I did not know.

      18       Q.       You did not know that?        And did you know that

      19       75 percent of victims are detained on nonviolent

      20       charges?

      21       A.       No.

      22       Q.       Okay.   Do you know what Mr. Troutman's

      23       charges were?

      24       A.       I do not.

      25       Q.       Okay.   You do know that he committed suicide



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 75 of 177 PageID #:
                                     4630
                                                                                 75


       1       by hanging?

       2       A.       Yes.

       3       Q.       And you -- did you know on page 2 of

       4       Exhibit 5 compilation that prior attempts increase

       5       the risk of suicide in a jail by 33 percent?

       6       A.       Not the percentage, but yes.

       7       Q.       Okay.   And were you aware that Mr. Troutman

       8       had a prior attempt?

       9       A.       Yes.

      10       Q.       And were you aware that Mr. Troutman was

      11       placed in a single barred cell?

      12       A.       Yes.

      13       Q.       And were you aware that Mr. Troutman was

      14       placed in a single barred cell with bedsheets which

      15       created the ligature for his hanging?

      16       A.       Not off the top of my head now, but back then

      17       I'm assuming I would have.

      18       Q.       Okay.   Were you aware that there had been a

      19       call placed from classifications to the nursing

      20       desk, specifically Nurse Brown?

      21                MS. O'REILLY:      Objection.     Form.    Foundation.

      22       A.       At the time when we went over it I could

      23       have, but I don't remember.

      24       Q.       Okay.   All right.      And -- okay.      We'll get --

      25       circle back around to that.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 76 of 177 PageID #:
                                     4631
                                                                                 76


       1                I'm going to give you what is a compilation

       2       of three pages which I'm going to mark as Exhibit

       3       Number 6.       Do you agree with me that this is still

       4       information coming from the PowerPoint provided by

       5       CCS to corrections employees?

       6       A.       Yes.

       7                (Wallace Deposition Exhibit 6 was marked for

       8       identification and is filed with this transcript.)

       9       Q.       Okay.    Would you read through those risk

      10       factors, you can read to them -- through them

      11       yourself, and let me know whether you -- whether

      12       having reviewed Exhibit Number 3 just a moment ago,

      13       whether these are risk factors that you train your

      14       medical staff about with respect to suicide

      15       prevention.

      16       A.       All three pages?

      17       Q.       Yes.

      18                (Off-the-record discussion.)

      19       A.       Some of them, not all of them.

      20       Q.       Okay.    If we could share Exhibit Number 6 for

      21       a moment.

      22                Exhibit Number 6 refers to the high risk

      23       factors in this PowerPoint prepared by CCS for LMDC.

      24       As you read through these risk factors, do you --

      25       did you agree that those are factors, risk factors



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 77 of 177 PageID #:
                                     4632
                                                                                 77


       1       that are common to individuals who come into the

       2       inmate population that need to be observed for

       3       suicidal ideation?

       4                MS. O'REILLY:      Objection.     Form.    Foundation.

       5       A.       That would be on the nurse or the mental

       6       health professional's judgment.

       7       Q.       Correct.    But as oversight of training, do

       8       you understand these to be high risk times for

       9       incarcerated individuals?

      10       A.       Yes.

      11       Q.       Okay.   And while they might -- some of them,

      12       but not all these factors are included in the

      13       training, would you expect your medical staff to

      14       have a general knowledge of these high risk times?

      15       A.       Yes.

      16       Q.       Okay.   And would you expect your medical

      17       staff to have a general knowledge of the risk

      18       factors that are found on page 2 and page 3 of

      19       Exhibit Number 6?

      20                MS. O'REILLY:      Objection.     Form.    Foundation.

      21       A.       Can you state the question again?

      22       Q.       Would you expect your medical staff to have a

      23       working knowledge of the risk factors for suicide

      24       that are depicted on Exhibit Number 6, pages 2 and

      25       pages 3?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 78 of 177 PageID #:
                                     4633
                                                                                 78


       1       A.       Yes.

       2       Q.       Okay.   In other words, if you're training

       3       corrections officers to have this generalized

       4       knowledge, would it be fair to say that you would

       5       expect your nursing staff to have at least this

       6       generalized knowledge?

       7       A.       Yes.

       8       Q.       I'm going to mark Exhibit Number 7 something

       9       called Tips with respect to suicide.             Do we agree

      10       that this came out of the same PowerPoint

      11       production?

      12       A.       Yes.

      13                (Wallace Deposition Exhibit 7 was marked for

      14       identification and is filed with this transcript.)

      15       Q.       Okay.   If you would read through those in

      16       comparison to your training module, are your medical

      17       staff trained on those particular tips?

      18       A.       Clarify that question again.

      19       Q.       As with the other questions regarding this

      20       particular training module from CCS to LMDC, are

      21       these particular tips that you would -- that you

      22       train your medical staff about to recognize when

      23       dealing with a suicidal inmate?

      24                MR. OGBURN:     While she's looking, I need to

      25       make a quick call here.         You-all can go on.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 79 of 177 PageID #:
                                     4634
                                                                                 79


       1                (Mr. Ogburn left the deposition room

       2       momentarily.)

       3       A.       Will you repeat the question one more time?

       4       Q.       I was just going to ask her to orient us back

       5       to the question.

       6                THE REPORTER:      Sure.

       7                (Reporter read from the record as requested.)

       8       A.       It's not -- some of them are in here, some of

       9       them would be on-the-job training.

      10       Q.       Okay.   But stated another way, that -- those

      11       particular tips you would expect your medical staff

      12       to know.

      13       A.       Yes.

      14       Q.       And the last one is emphasized not just by my

      15       highlighting, but it's emphasized by a larger font

      16       size than the ones listing -- listed above, and it

      17       says, "Always err on the side of caution."

      18                Is that something you expect your medical

      19       staff to adhere to?

      20       A.       It would be their nursing judgment.

      21       Q.       But you would expect them to follow that tip,

      22       to err on the side of caution, meaning -- so make

      23       sure that you and I are on the same page, meaning to

      24       take a very conservative approach with an inmate

      25       they suspect of suicidal ideation.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 80 of 177 PageID #:
                                     4635
                                                                                 80


       1       A.       Yes.

       2       Q.       And finally, do you agree with me, with this

       3       particular prevention tip that's in the materials

       4       that says, "Everyone is responsible for the

       5       prevention of suicides," in -- and I'm -- this is

       6       in -- with respect to an inmate population inside an

       7       institutional facility.

       8       A.       Yes.

       9       Q.       And that would be mental health staff,

      10       medical staff, doctors, nurses, and the correctional

      11       staff; is that correct?

      12       A.       Yes.

      13                MS. NORRIS:     Off the record.

      14                (Off-the-record discussion.)

      15       BY MS. NORRIS:

      16       Q.       Okay.   The other 30(b)(6) issue that you have

      17       been identified to speak to, Ms. Wallace, is item

      18       number four, (Reading) Policies and procedures

      19       regarding training specific to suicide risk

      20       prevention internally of CCS staff and externally of

      21       LMDC; development of training modules on suicide

      22       risk, prevention and training; decision making

      23       regarding changes to training or changes to policies

      24       and procedure.

      25                Okay.   Do you understand that request?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 81 of 177 PageID #:
                                     4636
                                                                                 81


       1       A.       Yes.

       2       Q.       Okay.   We have just been through a PowerPoint

       3       which you have identified was the Suicide Risk

       4       Prevention module that was prepared by CCS for LMDC,

       5       correct?

       6       A.       Yes.

       7       Q.       Is that the -- is that the only module that

       8       would be responsive to number four, to your

       9       knowledge?

      10       A.       Yes.

      11       Q.       Okay.   And the -- the internally -- the

      12       training risk prevention internally to CCS, would

      13       that be Exhibit Number 3 that we've gone through?

      14       A.       Yes.

      15       Q.       Okay.

      16                (Office personnel entered the deposition room

      17       momentarily.)

      18                OFFICE PERSONNEL:       There's one missing.        Is

      19       he not eating anything?

      20                MS. NORRIS:     No, we aren't feeding Den -- off

      21       the record.

      22                (Lunch recess from 12:11 p.m. to 12:49 p.m.)

      23       BY MS. NORRIS:

      24       Q.       Okay.   When we broke for lunch, we were

      25       talking about 30(b)(6) item four.            We had already



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 82 of 177 PageID #:
                                     4637
                                                                                 82


       1       talked about the internal CCS training and the

       2       external LMDC training.

       3                This request also asks you to testify to your

       4       knowledge how these training modules on suicide risk

       5       prevention are developed.

       6       A.       CCS corporate.      The doctors are the ones that

       7       develop it.

       8       Q.       And did you know that before you were

       9       designated as 30(b)(6) witness or did you learn that

      10       after you were designated as a 30(b)(6) witness?

      11       A.       I had a general idea, but I verified it when

      12       I went -- when I sent an email.

      13       Q.       And you were also asked to speak about who

      14       makes decisions regarding changes to training.

      15       A.       It would be the corporate doctors as well.

      16       Q.       And who makes decisions with regard to

      17       changes to policies and procedures relative to

      18       suicide risk and prevention?

      19       A.       Can you clarify that?

      20       Q.       Who within the organizational structure would

      21       make changes to policies and procedures relative to

      22       suicide risk and prevention?

      23       A.       We have corporate policies that we make site

      24       specific, so the corporate policies would be changed

      25       with the corporate doctors and teams there, and then



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 83 of 177 PageID #:
                                     4638
                                                                                 83


       1       we would make it site specific.

       2       Q.       Okay.     And when you say site specific, let me

       3       see if I understand.        Corporate sets policies and

       4       procedures in general for suicide prevention; is

       5       that correct?

       6       A.       Yes.

       7       Q.       And then site specific means that if there's

       8       any particular issue, for example, at Louisville

       9       Metro Department of Corrections, they might add some

      10       provisions or make some changes specific to that CCS

      11       site.

      12       A.       Correct.

      13       Q.       Okay.     Do you know whether after Mr.

      14       Troutman's suicide there were any changes to

      15       training regarding suicide prevention?

      16       A.       Training at the site?

      17       Q.       Yes, ma'am.

      18       A.       I can't remember.       I'd have to look back

      19       through.

      20       Q.       What would you need to look at to refresh

      21       your recollection?

      22       A.       I'd have to look through our staff meeting.

      23       Q.       Notes?

      24       A.       Uh-huh.

      25                MS. NORRIS:     I would ask that she do an



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 84 of 177 PageID #:
                                     4639
                                                                                 84


       1       examination of her staff meeting notes to determine

       2       whether there were any changes implemented after Mr.

       3       Troutman's suicide.

       4       Q.       And back to the mortality review.           Would I

       5       understand correctly, Ms. Wallace, that one of --

       6       one of the goals of the mortality review, as you

       7       previously articulated, would be to see if there

       8       were any improvements that could be made with

       9       respect to suicide prevention after that mortality

      10       review?

      11       A.       What was the question?

      12       Q.       Would -- you said one of the goals would be

      13       if you can make any improvements.            Okay.    After you

      14       have a mortality review, one -- two goals were to

      15       find out if all the care that was needed was

      16       provided and if any improvements can be made.                Those

      17       were the two goals you articulated for me from the

      18       mortality review.

      19       A.       Yes.

      20       Q.       Okay.   My question was then, of these goals,

      21       do they drive then potentially training changes?

      22       Meaning we might need more training because of X

      23       that we learned at the mortality review?

      24       A.       They could potentially, yes.

      25       Q.       Okay.   And could they also potentially drive



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 85 of 177 PageID #:
                                     4640
                                                                                 85


       1       policy and procedure train -- training?              I mean

       2       changes.     Policy and procedure changes.

       3       A.       They could, yes.

       4       Q.       Okay.   And as we sit here today, Ms. Wallace,

       5       do you know whether there were any policy and

       6       procedure changes after the mortality review on Mr.

       7       Troutman?

       8       A.       Can you clarify that question?

       9       Q.       Do you know whether Mr. Troutman's mortality

      10       review generated any policy and procedure trainings

      11       at Louisville Metro Department of Corrections?

      12       A.       Trainings.

      13       Q.       Change -- policy and procedure changes.

      14       A.       For CCS.

      15       Q.       Yes.

      16       A.       Not to my knowledge, no.

      17       Q.       Okay.   Do you know whether it drove any

      18       policy and procedure changes for Louisville Metro?

      19       A.       I do not know.

      20       Q.       Okay.   Who would I inquire?         Would that be

      21       Mr. Bolton that would know that answer?

      22       A.       It would be him or the policy -- policy --

      23       policy -- I don't know his exact title.

      24       Q.       What's his name?

      25       A.       Don Griffin.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 86 of 177 PageID #:
                                     4641
                                                                                 86


       1       Q.       Don Griffin.     Okay.    Okay.    The next item on

       2       your 30(b)(6) deposition notice is the description

       3       of the Continuous Quality Improvement Program.                Can

       4       you give me a description of the Continuous Quality

       5       Improvement Program?

       6       A.       CCS provides a yearly calendar.           On that

       7       yearly calendar they have studies that they ask all

       8       sites to do.      They also ask for site specific

       9       studies as well.       Those studies have different

      10       questions that you are to answer based on the chart,

      11       and then you put them in a program and it calculates

      12       your percentage.

      13       Q.       Percentage of what?

      14       A.       The percentage -- so there -- they're yes and

      15       no questions, and based on the yes, no or NAs, it

      16       calculates the overall score of the whole study.

      17       Q.       Okay.   And it's a quality improvement study.

      18       Okay.    So can you be a little bit more specific at

      19       what quality we are improving with this study?

      20       A.       It's all -- CCS has -- like each month you

      21       have anywhere from one to four studies that year to

      22       do.

      23       Q.       Okay.   Do you do one specific to suicide

      24       prevention?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 87 of 177 PageID #:
                                     4642
                                                                                 87


       1       Q.       How often are these done?

       2       A.       Suicide prevention ones, I'd have to look.              I

       3       don't know if it's -- maybe quarterly or maybe once

       4       every six months.        I'm not sure.

       5       Q.       When you became employed as HSA at Louisville

       6       Metro Department of Corrections, were you giving --

       7       were you given a file of the historical quality

       8       improvement studies that were done with respect to

       9       suicide prevention?

      10       A.       Was I given a file?

      11       Q.       Were you given the opportunity to review the

      12       previous Continuous Quality Improvement studies on

      13       suicide prevention?

      14       A.       No.

      15       Q.       Do you know where those are housed?

      16       A.       Yes.

      17       Q.       Where are those housed?

      18       A.       In DataTrak.

      19       Q.       Is that something you have access to if you

      20       want to look at?

      21       A.       Yes.

      22       Q.       Is that a -- like a computer program that you

      23       access and put in some -- a code or something and

      24       you can pull up this information?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 88 of 177 PageID #:
                                     4643
                                                                                 88


       1       Q.       Have you looked at this information relative

       2       to this 30(b)(6) deposition notice to answer

       3       question number six to determine whether there were

       4       any modifications of policies and procedures as a

       5       result of quality assurance reviews related to

       6       inmate suicide?

       7       A.       I'm sorry.     State that again.

       8       Q.       Okay.   Question number six in your 30(b)(6)

       9       request asks if -- asks you to speak to Quality

      10       Assurance reviews by LMDC of CCS, to include any

      11       modifications of policies and procedures and/or

      12       operations as a result of the LMDC Quality Assurance

      13       review.

      14                Do you have access to that?          I'm going to

      15       show you number six.        I'm sorry.      It's really a

      16       two-part -- let me see if I can break it down.                It's

      17       really a two-part question.

      18                I understand that CCS does internal quality

      19       assurance reviews; is that correct?

      20       A.       Yes.

      21       Q.       And that's what we just talked about.             You

      22       answered these questions and it gives a percentage

      23       of, I guess, how well you're doing in, for example,

      24       suicide prevention.

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 89 of 177 PageID #:
                                     4644
                                                                                 89


       1       Q.       Okay.   And do you know -- let me start there.

       2       Do you know how -- when you came on in August of

       3       2015 how well CCS was doing from a perspective of

       4       the quality assurance reviews with respect to

       5       suicide prevention?

       6       A.       I do not know.

       7       Q.       And where would you have to look to find

       8       that?    Would that be the DataTrak?

       9       A.       Yes.

      10                MS. NORRIS:     Okay.    I would ask that you

      11       produce the DataTrak that was available to this

      12       witness on her date of hire regarding the quality

      13       assurance reviews of CCS, and, in fact, I would ask

      14       that that -- that those quality assurance reviews be

      15       produced from the date of the first one that was

      16       conducted after the contract was entered into

      17       between LMDC and CCS to any quality assurance

      18       reviews that were done after Mr. Troutman's death as

      19       responsive to item number five in the 30(b)(6)

      20       deposition.

      21       Q.       So as we sit here today, you cannot tell us

      22       what your organization's position is with respect to

      23       any changes that might've been made about suicide

      24       prevention based upon those quality assurance

      25       reviews that were performed on that topic.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 90 of 177 PageID #:
                                     4645
                                                                                 90


       1       A.       State that again.

       2                MS. NORRIS:     Can you read it back for me,

       3       please?

       4                MS. O'REILLY:      I'm a little confused by that

       5       question too.

       6       Q.       Okay.   Let me see if I read it back if I can

       7       make it better.

       8                (Reporter read from the record as requested.)

       9       Q.       The question -- the question being is as a

      10       30(b)(6) deponent you are supposed to be informed

      11       with respect to every aspect of the questions that

      12       are listed here, and so what I'm trying to find out

      13       is you are aware that there are quality -- quality

      14       assurance reviews; you believe that those take

      15       place -- and we're -- we're focusing on suicide

      16       prevention, 'cause that's the nature of this

      17       lawsuit.     You believe that those take place

      18       quarterly, and you have testified that those quality

      19       assurance reviews provide a prevent -- a percentage

      20       to indicate how well CCS is doing with respect to

      21       suicide prevention.

      22                Did I understand your answers correctly?

      23       A.       Yes.

      24       Q.       Okay.   Understanding that, my question was:

      25       As we sit here today, do you know whether any of



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 91 of 177 PageID #:
                                     4646
                                                                                 91


       1       those quality assurance reviews that were done

       2       specific to suicide prevention generated any change

       3       in policies for CCS?

       4       A.       Our policies at the site.

       5       Q.       Yes.

       6       A.       No, I do not know that.

       7       Q.       Okay.    And who would have that information?

       8       A.       At this time I'm not sure.

       9                MS. NORRIS:     Okay.      Can you provide us who

      10       would have that information, Megan?

      11                MS. O'REILLY:      Well, let me just put on the

      12       record real quick, I think previously -- just so

      13       we're all clear.

      14                MS. NORRIS:     Okay.

      15                MS. O'REILLY:      That's what we want, I know.

      16       I think previously you testified that the policies

      17       and procedures related to suicide prevention have

      18       not changed at the site since Mr. Troutman's death.

      19                MS. NORRIS:     I think she said she didn't

      20       know.

      21       A.       They haven't changed.

      22                MS. O'REILLY:      Okay.

      23       Q.       Okay.

      24                MS. O'REILLY:      So that should answer your

      25       question.       I mean, they haven't changed, so they



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 92 of 177 PageID #:
                                     4647
                                                                                 92


       1       wouldn't have changed.

       2       Q.       Okay.   Is that your testimony, that the

       3       suicide policies and prevention procedures have not

       4       changed since Mr. Troutman's death?             Do you know?

       5       A.       Yes, I do know.      No, they have not changed.

       6       Q.       Okay.   So then the follow-up question would

       7       be that the suicide prevention quality studies that

       8       have -- have taken place since Mr. Troutman's death

       9       have not generated any changes to policy.

      10       A.       Correct.

      11       Q.       Okay.

      12                MS. NORRIS:     Thank you.

      13                MS. O'REILLY:      You're welcome.

      14                MS. NORRIS:     I still would like those

      15       produced.

      16       Q.       Now, the next question number six, which I

      17       was getting ahead of myself, asks you to speak to

      18       whether you know are there any Quality Assurances

      19       reviews that Louisville Metro Department of

      20       Corrections does of CCS concerning your medical

      21       functions at their site.

      22       A.       Not that I am aware of.

      23       Q.       Is there any kind of quality control, let's

      24       call it, to your knowledge that LMDC performs with

      25       respect to CCS' services at Metro Corrections?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 93 of 177 PageID #:
                                     4648
                                                                                 93


       1       A.       Not to my knowledge.        LMDC would have a

       2       better --

       3       Q.       Okay.

       4       A.       -- knowledge of that.

       5       Q.       In other words, you're familiar with the fact

       6       that you get these questionnaires from CCS and you

       7       fill them out, they go into a computer hopper, and

       8       they spit out a percentage to give you how you're

       9       doing qualitywise, correct?

      10       A.       Yes.

      11       Q.       And you do not have anything similar to that

      12       from Louisville Metro Department of Corrections.

      13       A.       No.

      14       Q.       The next question you are to provide insight

      15       with respect to is number seven, which is internal

      16       Quality Assurances and reviews that CCS does of its

      17       staff at Louisville Metro.

      18                How do you do quality control -- or I guess

      19       first question is:        Does CCS do quality control of

      20       the staff?

      21       A.       We do peer reviews and yearly evaluations and

      22       competency skills.

      23       Q.       Where are those peer reviews housed?

      24       A.       The certification's housed in their employee

      25       file.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 94 of 177 PageID #:
                                     4649
                                                                                 94


       1       Q.       Okay.   And the same as their competency

       2       reviews?

       3       A.       Training file.

       4       Q.       I would ask that you produce the

       5       competence -- let me back up, one foundation

       6       question.

       7                Do you do those with respect to your doctors

       8       and your psychiatrists as well?

       9       A.       Yes.

      10       Q.       Okay.   I would ask that you produce the

      11       competency skills file on Nurse Brown and Dr. Donna

      12       Smith.

      13       A.       The competency skills are for medical nursing

      14       skills.

      15       Q.       Okay.   Is that to say that they don't have

      16       anything to do with their competency as to suicide

      17       prevention?

      18       A.       The skills lab, no.

      19       Q.       Okay.   And what about the psychiatrist

      20       competency skills test?

      21       A.       They have peer reviews.

      22       Q.       Okay.   And Dr. Smith's peer review would --

      23       would be in her employment file?

      24       A.       Yes.

      25       Q.       Okay.   And does she have a competency skills



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 95 of 177 PageID #:
                                     4650
                                                                                 95


       1       training file?

       2       A.       For the competency skills?

       3       Q.       Yeah.

       4       A.       No, she has a training file.

       5       Q.       Okay.   And her training file, what does her

       6       training file include?

       7       A.       It would include the different trainings that

       8       she's had, but she wouldn't have the nursing

       9       training.

      10       Q.       Okay.   So that -- that's what I've already

      11       requested earlier in the deposition were those

      12       training tests and files on these two, so this would

      13       be a duplicate request.

      14       A.       Yes.

      15       Q.       Okay.   You were also asked to address in your

      16       30(b)(6) request any corrections or amendments to

      17       pertinent policies and procedures involving suicide

      18       prevention and intervention or the development of

      19       new policies, after each of the above inmate

      20       suicides.

      21                So let's back up a little bit.

      22                Are you -- were you -- you weren't there at

      23       the time, but I'm going to ask you if you know or

      24       were made aware of these particular suicides.

      25                Muhammad Hindi on October 19th, 2013.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 96 of 177 PageID #:
                                     4651
                                                                                 96


       1       A.       No.

       2       Q.       Laron Moore on January 3rd, 2014.

       3       A.       No.

       4       Q.       Jonathan Wright on October 27th, 2014.

       5       A.       No.

       6       Q.       Franklin Bolton on February 16th, 2015.

       7       A.       No.

       8       Q.       Robert Workun, that's W-O-R-K-A-N, on

       9       February 26, 2015.

      10       A.       No.

      11       Q.       James Ashby on October 4th, 2015.

      12       A.       No.    Yes.

      13       Q.       I was going to say --

      14       A.       Yes.

      15       Q.       -- that post-dates your employment.

      16                Do you remember sitting in a mortality review

      17       with respect to James Ashby?

      18                MS. O'REILLY:      I'm going to object to this

      19       line of questioning.        This is currently an issue for

      20       the Court to decide at this point, so --

      21                MS. NORRIS:     I can ask her generalities if

      22       she participated in them.          Are you instructing her

      23       not to answer?

      24                MS. O'REILLY:      I'll let you ask her if she

      25       participated in it, but that's the extent of the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 97 of 177 PageID #:
                                     4652
                                                                                 97


       1       questions --

       2                MS. NORRIS:     Okay.

       3                MS. O'REILLY:      -- that I will permit at this

       4       point in time.

       5       Q.       Okay.   Did you participate in James Ashby's

       6       mortality review?

       7       A.       Believe so.

       8       Q.       Okay.   And would that mortality review have

       9       had the same goals that we previously discussed

      10       earlier today in the deposition?

      11                MS. O'REILLY:      You can answer that.

      12       A.       Yes.

      13       Q.       Okay.   And do you know --

      14                MS. NORRIS:     And let me just say in response

      15       to your objection, Megan, that I will respect your

      16       position at this point, and obviously this witness

      17       will be subject to recall depending on the outcome

      18       of that -- of our hearing on Tuesday -- Thursday

      19       morning, and that also we may have to consider

      20       whether somebody else needs to be designated to

      21       answer this question with respect to these other

      22       witnesses if the ruling is in our favor.              Okay?    So

      23       our record's clear.

      24                (Ms. O'Reilly nodded head.)

      25                MS. NORRIS:     Is that a yes?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 98 of 177 PageID #:
                                     4653
                                                                                 98


       1                MS. O'REILLY:      That -- that -- the record is

       2       clear, yes.

       3                MS. NORRIS:     Okay.

       4       Q.       As to James Ashby and Charles Troutman, you

       5       have been designated to answer these questions on --

       6       in item number nine.

       7                Do you know, were there any corrections or

       8       amendments to pertinent policies and procedures

       9       involving suicide prevention and intervention with

      10       respect to CCS policies and procedures after either

      11       one of those suicides?

      12                THE WITNESS:     Can I answer?

      13                MS. O'REILLY:      You can.

      14       A.       There was no corrections.

      15       Q.       Do you know whether there were any

      16       consultants hired by CCS to further investigate

      17       either Mr. Ashby's or Mr. Troutman's suicide and to

      18       make recommendation to corporate leadership?

      19                MS. O'REILLY:      Can you repeat the question,

      20       please?

      21                THE REPORTER:      Sure.

      22                (Reporter read from the record as requested.)

      23                MS. O'REILLY:      I'm going to object with

      24       respect to Mr. Ashby's.          I think that's part of the

      25       prior objection.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 99 of 177 PageID #:
                                     4654
                                                                                 99


       1                MS. NORRIS:     Okay.      You can -- you're not

       2       instructing her not to answer with regard to Mr.

       3       Troutman.

       4                MS. O'REILLY:      I'm not -- with respect to Mr.

       5       Troutman, you can answer.

       6       A.       Okay.   So what was the question regarding

       7       Mr. Troutman?

       8                MS. NORRIS:     Would you read it back one more

       9       time, please?

      10                THE REPORTER:      Sure.

      11                (Reporter read from the record as requested.)

      12       Q.       So just as to Mr. Troutman.

      13       A.       No.

      14       Q.       You do not know or there were not?

      15       A.       Not to my knowledge.

      16       Q.       There were not not to your knowledge.

      17       A.       Correct.

      18       Q.       Okay.   You were designated with respect to

      19       item number ten to provide information on any

      20       inspections and investigations for the previous five

      21       years predating Mr. Troutman's suicide on

      22       November 24th, 2015, by any outside agencies

      23       (including American Corrections Corporation, the

      24       National Institute of Corrections, and the National

      25       Commission on Correctional Health) investigation or



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 100 of 177 PageID #:
                                     4655
                                                                                100


       1        reports from any of those agencies regarding any of

       2        the suicides that were named above.

       3                 MS. O'REILLY:     And with the caveat that prior

       4        to December of 2013 CCS did not have the contract,

       5        so we wouldn't have any knowledge of that.

       6                 MS. NORRIS:     Right.

       7                 MS. O'REILLY:     So --

       8                 MS. NORRIS:     From -- from -- what date is the

       9        contract?

      10                 MS. O'REILLY:     December 2013, I believe.

      11        Q.       December 2013 forward, are you aware of

      12        whether -- or have -- are you aware of whether

      13        American Correctional Association, National

      14        Institute of Corrections or the National Commission

      15        on Correctional Health came in and did any

      16        investigations at LMDC or of CCS staff with respect

      17        to suicides that occurred after the date of the

      18        contract?

      19        A.       No.

      20        Q.       You are not aware of any -- of such

      21        investigations.

      22        A.       Correct.

      23        Q.       You've never seen any such reports.

      24        A.       No.

      25        Q.       Okay.   You've not seen a report from any of



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 101 of 177 PageID #:
                                     4656
                                                                                101


       1        those agencies with respect specifically to

       2        Mr. Charles Troutman.

       3        A.       Correct.

       4        Q.       Okay.   You were also asked -- or you were

       5        also tendered as a 30(b)(6) witness to answer

       6        question number 11, whether there have been any

       7        inspections conducted by the Department of Justice

       8        relative to CCS' provision of medical and/or mental

       9        health services to any CCS institution that it

      10        serves.

      11                 MS. O'REILLY:     And again, at the beginning of

      12        the deposition we had the caveat that she -- she

      13        no -- has knowledge of LMDC only.

      14        Q.       Okay.

      15        A.       No, not to my knowledge.

      16        Q.       Okay.   In other words, stated more simply,

      17        you are not aware of any DOJ inspections of CCS'

      18        medical services provisions to LMDC.

      19        A.       Correct.

      20        Q.       Okay.   You were produced with respect to

      21        30(b)(6) number 12 relative to CCS policies and

      22        procedures regarding the proper documentation of

      23        communications between CCS employees internally, for

      24        the proper transfer of information between CCS

      25        employees and LMDC Classification Specialists.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 102 of 177 PageID #:
                                     4657
                                                                                102


       1                 What can you provide to us with respect to

       2        that request?      And if you'd like to read it, I put

       3        it in front of you, 12.

       4        A.       There was a pra -- there's a practice.

       5        Q.       Okay.   What's the practice?

       6        A.       They either send out an email or call if they

       7        need questions clarified or single cell clearances

       8        made, and then medical responds back either per a

       9        phone call or a move list.

      10        Q.       Okay.   When you say they send an email, do I

      11        understand that to be LMDC classification

      12        specialists would send an email?

      13        A.       Yes.

      14        Q.       Or LMDC classification specialists would make

      15        the call.

      16        A.       Yes.

      17        Q.       Okay.

      18        A.       A phone call.

      19        Q.       And we already established earlier that those

      20        were important and that you expected your nurse on

      21        staff to make immediate referral to the nurse

      22        supervisor, correct?

      23        A.       Yes.

      24        Q.       Okay.

      25        A.       As long as there's not emergencies going on



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 103 of 177 PageID #:
                                     4658
                                                                                103


       1        at that time.

       2        Q.       Okay.     And what would an emergency be that

       3        would -- that would take precedence over getting

       4        this communication to nurse supervisor?

       5        A.       Anybody with chest pain, doing an EKG,

       6        someone complaining of labor.          We get phone calls

       7        all the time with emergencies that nurses have to go

       8        and respond to.

       9        Q.       Okay.     Barring any emergency, you would

      10        expect that communication to be immediately

      11        transmitted to the nurse supervisor.

      12        A.       Yes.

      13        Q.       Okay.     Do you have any way of knowing whether

      14        on November 24th, 2015, at the time of this -- that

      15        the communication came in from classification to the

      16        medical department, and that was specifically at

      17        3:58 p.m., do you have any way of examining whether

      18        there were any other emergencies that would've

      19        preempted the transmittal of that information from

      20        that call?

      21        A.       No.

      22        Q.       You don't have any -- you don't keep a task

      23        list of emergency, emergency calls or emergency

      24        responses in the jail?

      25        A.       No.     We have a list of anybody we send out to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 104 of 177 PageID #:
                                     4659
                                                                                104


       1        an emergency, but that's not every call we get.

       2        Q.       Okay.   And with respect to that, if --

       3        barring no other emergencies, which you've already

       4        given that -- that qualifier.          Okay.    Absent any

       5        other emergency, in your -- in your position as HSA,

       6        is there a protocol for taking a message?

       7                 In other words, is there some sort of message

       8        book where telephone messages should be written down

       9        in to make sure that they get properly transmitted

      10        to an individual?

      11        A.       No.

      12        Q.       And the call of the nature that we're

      13        speaking of from classification regarding placing a

      14        former suicidal inmate in a single barred cell,

      15        would it be your expectation that the nurse taking

      16        that call would personally -- with that information

      17        and knowledge personally go and seek out the nurse

      18        supervisor?

      19        A.       Yes, she should talk to the nurse -- nurse

      20        supervisor.

      21        Q.       Okay.   Stated another way --

      22                 MS. NORRIS:     Can I take a brief break?         Off

      23        the record a second?

      24                 MS. O'REILLY:     Uh-huh.

      25                 (Off-the-record discussion.)



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 105 of 177 PageID #:
                                     4660
                                                                                105


       1        BY MS. NORRIS:

       2                 MS. NORRIS:     Would you orient us to where we

       3        were?

       4                 THE REPORTER:     Sure.

       5                 (Reporter read from the record as requested.)

       6        Q.       I want to show you what I'm going to mark as

       7        Exhibit Number 8 to your deposition, Ms. Wallace,

       8        and ask you if you recognize that form or this page.

       9        A.       It's inmate notes.

      10                 (Wallace Deposition Exhibit 8 was marked for

      11        identification and is filed with this transcript.)

      12        Q.       Okay.    You know where this comes from?

      13        A.       Yes.

      14        Q.       Where does it come from?

      15        A.       XJail.

      16        Q.       What is XJail?

      17        A.       The jail management system.

      18        Q.       Do your -- does your staff have access to

      19        XJail?

      20        A.       Yes.

      21        Q.       Do your nurses have access to XJail?

      22        A.       Yes.

      23        Q.       Okay.    Did they have access to XJail in 2015?

      24        A.       Yes.

      25        Q.       Okay.    If we examine this exhibit,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 106 of 177 PageID #:
                                     4661
                                                                                106


       1        Ms. Wallace, I would like you to look at the -- oh,

       2        let me ask you this way:         Have you reviewed this

       3        form before?

       4        A.       This form, no.

       5        Q.       Or this XJail printout.

       6        A.       No.

       7        Q.       Okay.   Reading -- I understand we read from

       8        the bottom to the top, which bottom is the oldest,

       9        top most current.

      10        A.       Yes.

      11        Q.       And do you see there -- first of all, do you

      12        agree with me that this pertains to Inmate Troutman?

      13        A.       Yes.

      14        Q.       And he was booked on 11-13 at 00:48, so

      15        basically about 48 minutes after midnight on the

      16        13th?

      17        A.       Yes.

      18        Q.       And on the bottom entry, we see that his

      19        orientation was completed at 7:04 on the 13th; is

      20        that correct?

      21        A.       Yes.

      22        Q.       And then what occurred on 11-13 at 18:06,

      23        which effectively is 6:06 in the evening?

      24        A.       You want me to read this?

      25        Q.       Yes.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 107 of 177 PageID #:
                                     4662
                                                                                107


       1        A.       (Reading) Inmate tried to hang himself on

       2        booking floor Hold 2.        Because of this inmate mental

       3        health per Nurse Stith and Denning and moved to OBS

       4        1.    Inmate also detox per Nurse Denning.

       5        Q.       Okay.   Then the next entry is that he was

       6        moved -- cleared from detox for a move to general

       7        population on 11-17 at 2:46 in the after -- no, that

       8        would be the morning; is that correct?             It's a

       9        24-hour clock?

      10        A.       That's what it states, yes.

      11        Q.       Okay.   If there is a note in his medical file

      12        that shows that it's actually Dr. Smith who wrote

      13        the note clearing Mr. Troutman to general

      14        population, do you know why this would show Temple

      15        and -- Temple clearing him?

      16        A.       I do not.

      17        Q.       Okay.   On 11-18-2015 at 21:37, do you agree

      18        with me that Inmate Troutman appears to have been

      19        involved in a verbal altercation with another

      20        inmate?

      21        A.       That's what it states, yes.

      22        Q.       Okay.   On 11-21-15 at 22:15 he has another

      23        write-up?

      24        A.       Yes.

      25        Q.       Okay.   On 11-24-15 at 12:58 he has another



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 108 of 177 PageID #:
                                     4663
                                                                                108


       1        write-up for fighting?

       2        A.       That's what it states, yes.

       3        Q.       Okay.   And if we refer back to some of the

       4        earlier exhibits regarding risks and things to watch

       5        out for on suicide prevention, are these some of the

       6        characteristics that can be red flags for ongoing

       7        suicidal issues with an inmate?

       8        A.       It would be up to the nurse.

       9        Q.       I understand that, but those are the things

      10        they're trained to look out for; is that correct?

      11        A.       If it's in their training, yes.

      12        Q.       Okay.   And we reviewed that earlier, correct?

      13        A.       Yes.

      14        Q.       Okay.   And then we see on 11-24-2015 at

      15        15:58, which is I -- we translate that to our time,

      16        3:58, can you read what the entry is at that time?

      17        A.       (Reading) Inmate moved to H5 dorm nine

      18        pending disciplinary.        Notified Nurse Brown of

      19        single cell in use -- single cell use and waiting to

      20        hear back from medical on that.

      21        Q.       Who is James Cox?

      22        A.       I believe he's a classification officer, but

      23        I'm not positive.

      24        Q.       Okay.   If we were to tell you that the record

      25        reflects that he is a classification officer, would



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 109 of 177 PageID #:
                                     4664
                                                                                109


       1        that refresh your recollection?

       2        A.       I've just seen his name.        I don't know --

       3        Q.       Okay.

       4        A.       -- who he is.

       5        Q.       Okay.   I will tell you, Ms. Wallace, that he

       6        is a classification officer, and do I understand

       7        this communication to be as you would expect?

       8        Because Inmate Troutman had a prior suicide attempt

       9        on 11-13, does this indicate from XJail that he is

      10        attempting to get clearance from -- or is it -- he's

      11        at least -- he's notifying medical of the impending

      12        use of a single cell for Mr. Troutman?

      13        A.       Yes, that's what the note states.

      14        Q.       Okay.   And he is waiting to hear back from

      15        medical on that question.         Do you see that?

      16        A.       Yes.

      17        Q.       Okay.   The records reflect that Mr. Cox never

      18        heard back from medical, and as a result Inmate

      19        Troutman was placed in a single barred cell at 8:32

      20        that evening.

      21                 Do you have any explanation as the HSA why

      22        there would've been delay from 3:58 p.m. to 8:32 and

      23        no communication back from medical to classification

      24        on whether Mr. Troutman was cleared?

      25        A.       I was not there during that process, so, no,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 110 of 177 PageID #:
                                     4665
                                                                                110


       1        I do not.

       2        Q.       Okay.   Would you consider a four and a half

       3        hour delay a reasonable delay with respect to this

       4        important communication?

       5                 MS. O'REILLY:     Objection.     Form.    Foundation.

       6        A.       It would depend what was going on during

       7        those four hours.

       8        Q.       Okay.   As the health -- have to tell me what

       9        second -- health -- what's your initials stand for?

      10        A.       Health services administrator.

      11        Q.       That's what I thought.       As the health

      12        services administrator, would you have expected your

      13        nurse to be more timely with referring -- to be

      14        timely with referring this information to the nurse

      15        supervisor?

      16                 MS. O'REILLY:     Objection.     Form.

      17        A.       It would depend what's going on during those

      18        four hours.

      19        Q.       I understand.     If we were -- barring no

      20        emergencies, would you expect your nurse to have a

      21        more timely conveyance of this information than a

      22        four -- than four and a half hours?

      23                 MS. O'REILLY:     Same objection.

      24        A.       It again would depend on what's going on

      25        during those four hours.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 111 of 177 PageID #:
                                     4666
                                                                                111


       1        Q.       I understand that.

       2        A.       The patients' care comes first, so it could

       3        be they were passing medications, it could be

       4        they're doing diabetic Accu-Cheks, it could be that

       5        they're dressing wounds.         It -- it -- there's a lot

       6        that would go on.

       7        Q.       I understand that, but we talked about the

       8        type of emergency before that would preclude an

       9        immediate conveyance of that information and you

      10        talked about emergencies.

      11                 So barring an emergency, would you expect

      12        there to be -- as a health services administrator,

      13        would you expect it to take four and a half hours

      14        for that information regarding whether it was

      15        appropriate to clear Mr. Troutman to single cell

      16        use, would you expect that kind of delay?

      17                 MS. O'REILLY:     I'm going to object.        She's

      18        asked -- you've asked this three times and she's

      19        answered it three times, and you don't like her

      20        answer, so you're trying to get her to change her

      21        answer.

      22                 MS. NORRIS:     You're giving a speaking

      23        objection.     Okay?    Where --

      24                 MS. O'REILLY:     Well, I've objected three

      25        other times and you keep asking the question.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 112 of 177 PageID #:
                                     4667
                                                                                112


       1                 MS. NORRIS:     I'm not -- she hasn't answered

       2        the question.      I added another factor.         I took out

       3        the emergencies.

       4        Q.       Is this the type -- let me ask it another

       5        way.

       6                 Is this the type of information, the

       7        conveyance of this information, that takes

       8        precedence in the absence of an emergency?

       9        A.       It would depend what's going on during those

      10        four hours.

      11        Q.       So pill changes takes precedence over putting

      12        a formerly suicidal inmate into a single barred

      13        cell?

      14        A.       If it's -- if it's medication that's needed,

      15        yes.

      16        Q.       Okay.   And diabetic checks takes precedence

      17        over checking an inmate out before he's put in a

      18        single barred cell?

      19        A.       There's multiple, multiple situations that

      20        would -- as I said before, would prevent that nurse

      21        from being able to talk to the charge nurse.

      22        Q.       Okay.   Well, in fact, case in point, Nurse

      23        Brown never talked to the charge nurse.

      24                 MS. O'REILLY:     Objection.

      25        Q.       Would you have expected her to talk to the



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 113 of 177 PageID #:
                                     4668
                                                                                113


       1        charge nurse?

       2        A.       Clarification?

       3        Q.       Nurse Brown testified that she never sought

       4        out the charge nurse to convey this information.

       5                 MS. O'REILLY:     I don't know that that's --

       6        A.       So what --

       7                 MS. O'REILLY:     -- exactly what her tes -- I

       8        don't -- I don't think that accurately depicts Nurse

       9        Brown's testimony.

      10                 MS. NORRIS:     It is.    It does.

      11                 MS. O'REILLY:     Well, we -- we disagree on

      12        that, so you can take that --

      13                 MS. NORRIS:     You disagree on the --

      14                 MS. O'REILLY:     For what it's worth, you

      15        can --

      16                 MS. NORRIS:     Right.

      17        Q.       Would you -- testimony is from Nurse Brown

      18        that she never sought out the charge nurse to convey

      19        this information.       Would that be a problem from your

      20        perspective as the health services administrator?

      21                 MS. O'REILLY:     I'm going to object to form,

      22        foundation.     And, again, I don't know --

      23        A.       It would depend on what other steps she took.

      24        Q.       She took a message.

      25        A.       Yes, but did -- there's more factors that go



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 114 of 177 PageID #:
                                     4669
                                                                                114


       1        into that --

       2        Q.       What other factors?

       3        A.       -- I guess before I could answer that.

       4        Q.       Tell me what those factors are.

       5        A.       Did she pass it on to another nurse?

       6        Q.       No.

       7        A.       Did she say call back in so many hours or --

       8        not hours.       Call back?

       9        Q.       No.

      10        A.       So what's your question?

      11        Q.       My question is would you have expected her to

      12        take more immediate steps?

      13        A.       I would expect it to get to the charge nurse.

      14        Q.       Okay.    And, in fact, this message never got

      15        to the charge nurse.

      16                 MS. O'REILLY:     Objection.     That's actually

      17        not in evidence at all.         It's possible --

      18                 MS. NORRIS:     You take --

      19                 MS. O'REILLY:     -- but we can't -- you're just

      20        making up facts at this point.           I can't --

      21                 MS. NORRIS:     No, I'm not.

      22        Q.       The message never got to the charge nurse.

      23        We've already test -- we've already deposed the

      24        charge nurse, and he said he never got the message.

      25        A.       So then the classification officer, if they



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 115 of 177 PageID #:
                                     4670
                                                                                115


       1        didn't hear back from the nurse, they should've

       2        called back.

       3        Q.       Okay.   That's -- that's fine.        From your

       4        perspective as the HSA, your position is then that

       5        Mr. Cox should've not perfected that move of Mr.

       6        Troutman until he had an affirmative response from

       7        medical; is that correct?

       8        A.       Correct.

       9        Q.       And if he didn't get an affirmative response

      10        from medical, he should have initiated a second call

      11        to get that affirmative response; is that correct?

      12        A.       Yes.

      13        Q.       Okay.   Mr. Cox did not do that and Mr.

      14        Troutman committed suicide at 10:47.            So there was

      15        never a call -- there was never an affirmative

      16        response from medical either clearing or not

      17        clearing Mr. Troutman, so Mr. Troutman was put in

      18        the barred cell with bedsheets and committed suicide

      19        approximately six hours later.

      20                 Looking at that timeline as the health

      21        services administrator, do you see any deficiencies?

      22                 MS. O'REILLY:     Objection.     Form.    Foundation.

      23                 MR. OGBURN:     Same objection.

      24        Q.       You may answer.

      25                 THE WITNESS:     So I'm allowed to answer?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 116 of 177 PageID #:
                                     4671
                                                                                116


       1                 MS. O'REILLY:     You can answer if you can.

       2        A.       Yes.

       3        Q.       What are your -- what deficiencies do you

       4        see?

       5        A.       Am I still allowed to answer?

       6        Q.       Yes.

       7        A.       There should've been follow-up.          There -- he

       8        should've gotten an answer before it was -- before

       9        he was placed in a single cell.           And the charge

      10        nurse should've cleared him before he went in the

      11        single cell.

      12        Q.       Okay.   Thank you.     Just to clear up some more

      13        aspects of the 20(b)(6) -- the 30(b)(6), I'm going

      14        to give you Exhibit Number 9 and ask you if -- we

      15        were talking about the Continuous Quality

      16        Improvement Program.        Is this the policy that you

      17        are familiar with with respect to continuous quality

      18        improvement?

      19        A.       Yes.

      20                 (Wallace Deposition Exhibit 9 was marked for

      21        identification and is filed with this transcript.)

      22        Q.       Okay.   And was this policy in effect in 2015

      23        at the time of Mr. Troutman's death?

      24        A.       Yes.

      25        Q.       Okay.   And how do we know that?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 117 of 177 PageID #:
                                     4672
                                                                                117


       1        A.       The date.

       2        Q.       Okay.   And show me where the date is that

       3        establishes that.

       4        A.       The date of revision.

       5        Q.       Okay.   So this policy was put in place on

       6        10-15-2015?

       7        A.       Yes.

       8        Q.       And do you know what precipitated this date

       9        of revision or this -- strike that question.

      10                 Do you know if there were any incidences or

      11        anything that occurred at Louisville Metro

      12        Department of Corrections between 5-23-14 and

      13        10-15-2015 that would've created a revision in this

      14        policy?

      15        A.       I was redoing the policies.         I was --

      16        Q.       Okay.   And why were you redoing the policies

      17        at that time?

      18        A.       Because they needed to be made site specific.

      19        Q.       And what was it about this policy that you

      20        revised that made it site specific?

      21        A.       The title at the top.

      22        Q.       You added the title LMDC, Kentucky A-06?

      23        A.       I believe so.     And I reviewed it.

      24        Q.       Meaning?

      25        A.       You review all the policies on a yearly



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 118 of 177 PageID #:
                                     4673
                                                                                118


       1        basis.

       2        Q.       Okay.   And the only -- am I clear in my

       3        understanding the only change you made to this was

       4        adding the site specification in the upper

       5        right-hand corner?

       6        A.       And the date.     Other than that, I'd have to

       7        go back and look at what it was before.

       8        Q.       I'd ask that you produce the 5-23-14 policy,

       9        please.

      10                 I'm going to give you what I'm going to mark

      11        as Exhibit Number 10.

      12                 (Wallace Deposition Exhibit 10 was marked for

      13        identification and is filed with this transcript.)

      14        Q.       Do you recognize this document?

      15        A.       Yes.

      16        Q.       Okay.   What does this -- what does this

      17        document purport to be?

      18        A.       Communication on Patients' Health Needs.

      19        Q.       This looks like before you got there it was

      20        last revised -- or maybe it was issued 7-28-14 and

      21        then you revised it on 10-15-15; is that correct?

      22        A.       Yes.

      23        Q.       Okay.   What was the reason for the revision

      24        of this policy, if you know?          Well, you should know,

      25        you did it.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 119 of 177 PageID #:
                                     4674
                                                                                119


       1        A.       Same as the last one.

       2        Q.       To make it site specific?

       3        A.       Yes.

       4        Q.       Okay.

       5        A.       And it was a yearly review.

       6        Q.       Okay.    When you were speaking of the

       7        deficiencies just recently about the time lapse

       8        between when classification called medical and the

       9        time of death of Mr. Troutman after being placed in

      10        a single barred cell, does this policy speak to that

      11        situation?

      12        A.       Yes.

      13        Q.       Okay.    Tell me what about this -- where

      14        exactly in this policy this policy speaks to the

      15        situation of Mr. Troutman.

      16        A.       (Reading) If a patient is determined to have

      17        special needs, the patients' needs, will be

      18        communicated to custody in writing.            Custody will

      19        then determine the appropriate housing for the

      20        patient.

      21        Q.       Okay.    So we are looking at this policy, page

      22        2, paragraph 5.2; is that correct?            Is that what you

      23        just read?

      24        A.       Yes.    And 5.1.

      25        Q.       Okay.    And 5.1 is -- please articulate that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 120 of 177 PageID #:
                                     4675
                                                                                120


       1        for the record for me.

       2        A.       (Reading) Upon an inmate's arrival at the

       3        facility, CCS staff will determine whether the

       4        patient meets criteria of special needs.             If a

       5        patient meets the criteria, the individual will

       6        be -- will be recommended for the housing unit

       7        based -- best equipped to meet his needs.

       8        Q.       Okay.    So how did these two subsets of this

       9        policy apply to Mr. Troutman's situation?

      10        A.       The first one when he was first booked in,

      11        they would -- they -- he gets asked intake screening

      12        on -- based on that, then they will put him where he

      13        best meets housing.

      14        Q.       And in this particular instance, special

      15        needs is defined on the first page of the policy

      16        under item three, the little arrow points mentally

      17        ill or suicidal is a special needs patient; is that

      18        correct?

      19        A.       Yes.

      20        Q.       And is that what you're referring to as Mr.

      21        Troutman was a special needs patient because he was

      22        suicidal?

      23        A.       Yes.    If he came in, if that was stated on

      24        his intake screening, yes.

      25        Q.       Okay.    And then 5.2 applies to him in what



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 121 of 177 PageID #:
                                     4676
                                                                                121


       1        way?    Into the situation in what way?

       2        A.       There would be a move list put in for -- to

       3        put him in the appropriate housing unit.

       4        Q.       Okay.   And it says -- in this particular

       5        instance we have the 11-13 suicide actually,

       6        correct?

       7        A.       Yes.

       8        Q.       He's determined special needs because he's

       9        suicidal, correct?

      10        A.       Yes.

      11        Q.       Under 5.2 -- well, let's -- he is cleared to

      12        general population after a few days by Nurse Smith.

      13        Okay.    You take that fact as stated in other parts

      14        of the record.

      15                 My question is, under 5.3, it says, "Nursing

      16        personnel is responsible for arranging the

      17        appropriate follow-up evaluation."

      18                 Can you tell me what that means?

      19        A.       Based on how he's presenting, it would be how

      20        he'd need to be followed up with, so it'd be at the

      21        nurse's discretion.

      22        Q.       Okay.   So if he's going to go out into the

      23        general population, does this 5.3 policy apply?

      24        A.       It would depend the nurse's judgment.

      25        Q.       Okay.   Correct.    And based upon that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 122 of 177 PageID #:
                                     4677
                                                                                122


       1        judgment, the nurse would decide patient A does need

       2        to be followed up or patient B does -- or patient A

       3        does not need follow-up.

       4        A.       Correct.   It's the nurse's discretion.

       5        Q.       5.4 says, (Reading) The status of a Special

       6        Needs Patient should be continuous and ongoing.

       7                 My question with respect to this, Ms.

       8        Weaver[sic], is just because Mr. Troutman was

       9        released into the general population, that does not

      10        erase his status as a special needs inmate, does it?

      11                 MS. O'REILLY:     Objection.     Form.    Foundation.

      12        A.       Can you restate that, please?

      13        Q.       Mr. Troutman was released into general

      14        population.      He had a suicide attempt on

      15        November 13th, he was released into general

      16        population on November 17th.          The fact that he moves

      17        into general population does not remove that

      18        designation as a special needs patient, does it?

      19                 MS. O'REILLY:     Same objection.

      20        A.       It would be at the discretion of the

      21        psychiatrist.

      22        Q.       And how would the psychiatrist note that?

      23        A.       In his chart.

      24        Q.       Okay.   And the psychiatrist would say Mr.

      25        Troutman is no longer special needs?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 123 of 177 PageID #:
                                     4678
                                                                                123


       1        A.       I'm not sure on that, no.

       2        Q.       You don't know.

       3        A.       I'm not sure, no.

       4        Q.       But we did discuss earlier and I think we

       5        agreed, Ms. Wallace, that an inmate who is

       6        previously suicidal in the institution is an inmate

       7        that is at high risk, correct?

       8                 MS. O'REILLY:     Objection.

       9        Q.       We agreed on that earlier.

      10                 MS. O'REILLY:     Objection.     Form.

      11        A.       Case-by-case basis.

      12        Q.       Okay.   Your training materials say that an

      13        inmate who was previously suicidal in an institution

      14        is at high risk, do they not?

      15        A.       I'd have to go back through and read.

      16        Q.       Okay.

      17        A.       That is correct.

      18        Q.       Pardon me?

      19        A.       That is correct.

      20        Q.       Okay.   Thank you.     So again, I'm trying to

      21        understand your policies.         Since Mr. Troutman

      22        remains a special needs inmate, this policy A-08

      23        continues to apply to him.

      24                 MS. O'REILLY:     Objection.     Form.    Asked and

      25        answered.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 124 of 177 PageID #:
                                     4679
                                                                                124


       1                 MS. NORRIS:     I never asked that question yet.

       2        My first time.

       3                 MS. O'REILLY:     You've asked it.       You can

       4        answer.

       5        Q.       You can answer.

       6        A.       Yes.

       7        Q.       Thank you.    I'm going to show you a policy

       8        that I'm going to mark as Exhibit 11 to your

       9        deposition.

      10                 MR. SIMON:    Did you say 11?

      11                 MS. NORRIS:     Yes, sir.

      12                 MR. SIMON:    Thanks.

      13        Q.       Ask you if you recognize this policy.

      14        A.       Yes.

      15                 (Wallace Deposition Exhibit 11 was marked for

      16        identification and is filed with this transcript.)

      17                 MS. NORRIS:     Okay.    Before I forget, Megan,

      18        because I don't want to forget, every policy that

      19        I'm going to speak to her about, in the event that I

      20        forget to ask you, I would like you to produce the

      21        policy that it revised.          Okay?

      22                 MS. O'REILLY:     I'm not agreeing to produce

      23        anything, but, yes, if you --

      24                 MS. NORRIS:     I'll make --

      25        Q.       Okay.   You recognize that policy.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 125 of 177 PageID #:
                                     4680
                                                                                125


       1        A.       Yes.

       2        Q.       Based upon our prior discussion, it looks

       3        like this came under your annual review on

       4        October 15th, 2015.

       5        A.       Yes.

       6        Q.       It had been previously issued 5-23-2014; is

       7        that correct?

       8        A.       That's what it says, yes.

       9        Q.       And do you know whether that was an original

      10        issuance of that policy or if that was just the last

      11        time it was updated?

      12        A.       I do not know.

      13        Q.       Okay.   Who would know that information?

      14        A.       It would be the -- someone at the home

      15        office.

      16        Q.       Corporate?

      17        A.       Yes.

      18        Q.       Okay.   We had earlier talked about the

      19        mortality review.       Is this the policy that guided

      20        your mortality review on Mr. Troutman?

      21        A.       Yes.

      22        Q.       And it says at the bottom of this at 5.2.1

      23        that there's an administrative review.             So when we

      24        looked at the cast of characters that came to that

      25        mortality review, which was the LMDC people, did



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 126 of 177 PageID #:
                                     4681
                                                                                126


       1        they bring a list of points that were from an

       2        administration standpoint what they considered

       3        important regarding the mortality review?

       4        A.       I cannot remember.      I know that they --

       5        they're given the opportunity to ask anything they

       6        want.    I don't remember what was discussed during

       7        this.

       8        Q.       And were you the person that's in charge of

       9        the clinical aspect of the mortality review?

      10        A.       Yes.

      11        Q.       And what is a psychological autopsy?

      12        A.       It goes through the patient's background,

      13        charges, family life.        I don't know if it states in

      14        here.    I'd have to look at one to know what --

      15        Q.       Okay.   But a psychological autopsy, is that

      16        mandatory for each mortality review?

      17        A.       No.

      18        Q.       Okay.   So as we sit here today, do you know

      19        if there was a psychological autopsy in Mr.

      20        Troutman's file?

      21        A.       For sure I'd have to look back.          I don't

      22        know.

      23        Q.       Okay.   But if there was, it would still exist

      24        in his file, mortality review file.

      25        A.       Yes.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 127 of 177 PageID #:
                                     4682
                                                                                127


       1        Q.       That wouldn't be one of the things you

       2        shredded.

       3        A.       No.

       4        Q.       And if we look at the second page of this

       5        policy, do you believe that that -- that procedure

       6        was, in fact, followed with respect to Mr.

       7        Troutman's death?

       8        A.       Yes.

       9        Q.       Okay.     We look at page 3 of that, at 5.3, it

      10        says, "Within 30 days of the patient death the

      11        formal mortality review is carried out, whether or

      12        not autopsy information is available."             And it lays

      13        out the particular responsibilities of the

      14        different, I guess, agencies.

      15                 If you look at the action items to be taken

      16        in that 5.3 subset, do you believe that those were

      17        pursued appropriately in Mr. Troutman's death?

      18        A.       Yes.

      19        Q.       Okay.     And you get down to the bottom, it

      20        talks about the Risk Strategies Department.              What is

      21        that?

      22        A.       We have a CQI department at the home office.

      23        Q.       CQI is the Continuous Quality?

      24        A.       Uh-huh.

      25        Q.       What's the I stand for?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 128 of 177 PageID #:
                                     4683
                                                                                128


       1        A.       Improvement.

       2        Q.       Continuous Quality Improvement Department.

       3        Is that also your -- also your Risk Strategies

       4        Department?

       5        A.       Yes.

       6        Q.       And it says that the mortality review and

       7        files will be submitted to DCCO.           What's that?

       8        A.       I'm not sure what that stands for.

       9        Q.       The CMO.

      10        A.       Chief medical officer.

      11        Q.       So that's somebody that's in the Nashville

      12        office, not on site?

      13        A.       Correct.

      14        Q.       And in Mr. Troutman's case did the chief

      15        medical officer come in from Nashville to attend the

      16        meeting?

      17        A.       Not that I recall, but I'm not 100 percent

      18        sure.

      19        Q.       Otherwise the chief medical officer would

      20        attend telephonically?

      21        A.       Yes.

      22        Q.       Okay.   RMD?

      23        A.       Regional medical director.

      24        Q.       That's Mr. Morrissey that we discussed

      25        earlier?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 129 of 177 PageID #:
                                     4684
                                                                                129


       1        A.       No.

       2        Q.       No?     Who is that?

       3        A.       He's the regional manager.

       4        Q.       Okay.     Who's the regional medical director at

       5        that time?

       6        A.       I don't remember.

       7        Q.       Okay.     That person would be from home office?

       8        A.       Yes.

       9        Q.       Would that person attend the mortality

      10        review?

      11        A.       I don't remember if he was there.

      12        Q.       Okay.     If he wasn't there in person, would he

      13        attend telephonically?

      14        A.       Depends on what's going on.

      15        Q.       His attendance would be reflected in Mr.

      16        Troutman's mortality review file, correct?

      17        A.       Yes.

      18        Q.       The CBH?

      19        A.       Corporate behavioral health, I think.

      20        Q.       Okay.     And that person, would they normally

      21        attend a mortality review?

      22        A.       Depends on what the mortality is.

      23        Q.       Okay.     If it's a suicide review.

      24        A.       Yes.

      25        Q.       Typically those people attend the suicide



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 130 of 177 PageID #:
                                     4685
                                                                                130


       1        reviews.

       2        A.       Yes.

       3        Q.       And why are those singled out as being

       4        important for these corporate individuals to attend?

       5        A.       Clarification, please.

       6        Q.       You said that -- I think I understood you to

       7        say that the chief medical officer, the RMD, the CBH

       8        would attend a suicide mortality review either in

       9        person or telephonically, but may not attend some

      10        other mortality review.         Did I understand correctly?

      11        A.       No.

      12        Q.       Okay.   Fix my understanding.

      13        A.       Behavioral health would attend suicide.

      14        Q.       Okay.   Sorry.    So it's just that one

      15        individual who you would --

      16        A.       And it depends if they have a mental health

      17        background.

      18        Q.       Okay.   All right.     I'm going to show you what

      19        I'm going to mark as -- actually I'm going to send

      20        the able Mr. Simon go make copies while we continue.

      21                 MR. SIMON:    All right.     Is it not in here?

      22        All right.

      23        Q.       Thank you.    Exhibit Number 12 to the

      24        deposition.

      25                 (Wallace Deposition Exhibit 12 was marked for



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 131 of 177 PageID #:
                                     4686
                                                                                131


       1        identification and is filed with this transcript.)

       2        Q.       This is LMDC policy B-02.        Also looks like it

       3        went under your annual review on -- this one on

       4        10-22-2015?

       5        A.       Yes.

       6                 MS. NORRIS:    Okay.    I'm also requesting

       7        production of this policy's predecessor of 5-23-14.

       8        Q.       What does this policy pertain to,

       9        Ms. Wallace?

      10        A.       Patient safety.

      11        Q.       Okay.   And as I read it, it's talking

      12        about -- I see under Procedure, it talks about, "A

      13        critical clinical event (CCE) is defined as an

      14        occurrence involving death or serious physical or

      15        psychological injury, or risk thereof."             And

      16        underneath that paragraph statement it talks about

      17        near suicides.

      18                 My question is:     Is this policy implicated by

      19        Mr. Troutman's suicide attempt on 11-13-2015?

      20        A.       Can you clarify that, please?

      21        Q.       I'm wondering with -- Mr. -- Mr. Troutman

      22        attempted suicide on 11-13-2015.           We've established

      23        that, correct?      By the --

      24        A.       Yes.

      25        Q.       Okay.   Is this policy implicated, meaning



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 132 of 177 PageID #:
                                     4687
                                                                                132


       1        does this policy come into action because of that

       2        suicide attempt?       Is there any aspect of this policy

       3        that applies given that Mr. Troutman attempted

       4        suicide on 11-13-15?

       5        A.       I don't remember.

       6        Q.       Okay.   So I understand it, however, as I read

       7        the policy, and correct me if I'm wrong, because

       8        that's your job today, is to correct me where I've

       9        misunderstood the policies, if there's a near

      10        suicide, which there appears to have been on

      11        11-13-15, does CCS have obligations under this

      12        policy B-02 to do -- to make a full record of the

      13        clinical event, to determine the root cause, and to

      14        give information to the risk manager at corporate?

      15        A.       So just to clarify, are you talking about his

      16        overall -- the incident that happened on the 13th or

      17        the incident that happened on the 24th?

      18        Q.       I'm talking about the incident that happened

      19        on the 13th which I would call a near suicide.

      20        Maybe I'm describing it wrongly.

      21        A.       I would have to go back through and look.

      22        I'm not exactly sure what was entailed in this.

      23        Q.       Okay.   Let me help you out with that.           Want

      24        to give you what I'm going to mark Exhibit Number

      25        13.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 133 of 177 PageID #:
                                     4688
                                                                                133


       1                 MS. NORRIS:    I only have one clean copy.           If

       2        you-all share, you've seen it a million times.

       3                 MR. OGBURN:    Yeah.

       4                 (Wallace Deposition Exhibit 13 was marked for

       5        identification and is filed with this transcript.)

       6        Q.       Ask you if you recognize that document and

       7        what information it conveys.

       8        A.       I'm sorry.    I was reading it.       What --

       9        what --

      10        Q.       Go ahead, finish reading it.

      11        A.       Okay.

      12        Q.       Tell me when you're done.        I'm sorry.      You're

      13        done?

      14        A.       Yes.

      15        Q.       Do you recognize this document and what --

      16        and what information it conveys?

      17        A.       Well, it recommends that this is an incident

      18        report.

      19        Q.       That would be something that you would see in

      20        a daily briefing?

      21        A.       Yes.

      22        Q.       Okay.   And do you remember seeing this in --

      23        do you remember attending a daily briefing where

      24        this 11-13 incident involving Mr. Troutman was

      25        discussed?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 134 of 177 PageID #:
                                     4689
                                                                                134


       1        A.       Very vaguely.

       2        Q.       Okay.    Having refreshed your recollection

       3        with this exhibit, can you tell me whether it then

       4        falls within policy B-02?

       5        A.       No, I cannot.

       6        Q.       Okay.    And why can't you tell me that?

       7        A.       Because I would have to refer to the mental

       8        health coordinator.       I am not sure if she put that

       9        in.

      10        Q.       Okay.    I think we're getting somewhere.          So

      11        going back to Exhibit Number 13, do you agree with

      12        me -- I mean, I think we're all on the same page

      13        that this was a serious prior suicide attempt,

      14        correct?

      15                 MS. O'REILLY:     Objection.     Form.

      16        A.       I again would have to clarify that with the

      17        mental health coordinator.

      18        Q.       Okay.

      19        A.       I'm --

      20        Q.       Does it appear to you upon reading as the

      21        health services administrator that this was a

      22        serious suicide attempt?

      23                 MS. O'REILLY:     Objection.     Form.

      24        A.       I would again refer to the mental health

      25        coordinator.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 135 of 177 PageID #:
                                     4690
                                                                                135


       1        Q.       Okay.   It was documented as such in the

       2        XJail, correct?

       3        A.       In XJail, yes.

       4        Q.       Okay.   Do you have any reason to question the

       5        documentation in XJail?

       6        A.       A nurse did not write this.

       7        Q.       Correct.     I'm asking if you have any reason

       8        to question the documentation in XJail.

       9        A.       What documentation in X --

      10        Q.       The 11-13 entry.

      11        A.       What do you mean by question it?

      12        Q.       The entry, the way it is written.

      13        A.       No.

      14        Q.       Okay.   Fair enough.      So as we sit here today,

      15        you do not -- it would've been the qualified mental

      16        health professional who would have followed B-02 and

      17        made whatever report to corporate office relative to

      18        the 11-13-2015 incident.          Do I understand you

      19        correctly?

      20        A.       Yes.

      21                 MS. NORRIS:     Okay.    I would ask at this time

      22        if there is an incident report at corporate relevant

      23        to the 11-13 suicide attempt, that that be produced.

      24                 And B-04, Larry.

      25                 MR. SIMON:     Uh-huh.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 136 of 177 PageID #:
                                     4691
                                                                                136


       1        Q.       I'll show you what I'm going to introduce as

       2        Exhibit Number 14.

       3                 MR. SIMON:    What's the title?

       4                 MS. NORRIS:    Health Training of Correctional

       5        Officers.

       6                 MR. SIMON:    Not B-04.     Sorry about that.

       7                 MS. NORRIS:    C-04.    Sorry.

       8                 MR. SIMON:    C-04.    Okay.     I knew I had it.

       9        There (indicating).

      10                 (Wallace Deposition Exhibit 14 was marked for

      11        identification and is filed with this transcript.)

      12        Q.       Again, this would appear to me to be a policy

      13        that came under your annual review November 17th,

      14        2015.    Did I read that correctly?

      15        A.       Say that one more time.

      16        Q.       Did this come under your annual review on

      17        11-17-2015 or did it come under your review for some

      18        other reason?

      19        A.       Annual review.

      20                 MS. NORRIS:    And it was first -- date of

      21        issue prior to that was 5-23-14.           I would ask for a

      22        copy of that prior iteration of this policy.

      23        Q.       What is the reason and purpose for this

      24        particular CCS policy?

      25        A.       Health training for correctional officers.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 137 of 177 PageID #:
                                     4692
                                                                                137


       1        Q.       And is that the training that we went over

       2        earlier from the very large PowerPoint that we

       3        discussed?

       4        A.       Yes.

       5        Q.       Going to show you C-07 which I'm going to

       6        mark as Exhibit 15.

       7                 (Wallace Deposition Exhibit 15 was marked for

       8        identification and is filed with this transcript.)

       9        Q.       And ask you if you recognize this and if this

      10        is another policy that came under your review.

      11        A.       Yes.

      12        Q.       Okay.   And what is this policy relevant to?

      13        A.       Staffing.

      14        Q.       Did -- do you know whether there was a

      15        specific staffing plan in place when you came to

      16        CCS?

      17        A.       Yes.

      18        Q.       And did you make any modifications to that

      19        staffing plan?

      20        A.       Can you clarify, please?

      21        Q.       Did you change that staffing plan in any way

      22        after -- during your policy review?

      23        A.       No.

      24        Q.       Do you know who prepared the original

      25        staffing plan for the CCS employees at LMDC?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 138 of 177 PageID #:
                                     4693
                                                                                138


       1        A.       The corporate representatives that came in

       2        and did the RFP --

       3        Q.       Do you know how --

       4        A.       -- on the contract.

       5        Q.       Okay.   Do you know how they came up with the

       6        number of staff and the type of staff --

       7        A.       No.

       8        Q.       -- that would be necessary?         Would that be --

       9        who would that be at corporate?

      10        A.       I think that's what Jeff's talking about.

      11                 MS. O'REILLY:     Yeah.

      12                 MS. NORRIS:     So you have another designee?

      13                 MS. O'REILLY:     Uh-huh.

      14                 MS. NORRIS:     Okay.

      15                 MS. O'REILLY:     Yeah.

      16        Q.       Okay.   And did you as HSA, overlooking both

      17        the medical side and the mental health side, did you

      18        ever believe there were any staffing issues, you

      19        know, lack of staff, insufficient staff, unqualified

      20        staff?

      21        A.       During that time period?

      22        Q.       Yes, ma'am.

      23        A.       Don't remember.

      24        Q.       Okay.   If you had had any issues regarding

      25        staff, how would you have addressed them?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 139 of 177 PageID #:
                                     4694
                                                                                139


       1        A.       Through corporate.

       2        Q.       Okay.   So in other words, if you determined

       3        that you believe that there was insufficient numbers

       4        of nurses on the floor at any given time, you

       5        would've communicated that to corporate to make a

       6        staffing change to add staff --

       7        A.       Yes.

       8        Q.       -- for example?     And if you believe that a

       9        particular nurse had violated a policy or procedure,

      10        would that violation be communicated to corporate?

      11        A.       Yes.

      12        Q.       And would that violation have been put in

      13        their personnel file?

      14        A.       Yes.

      15        Q.       And if -- same question.        If you believe that

      16        there were any staffing in -- any staffing

      17        deficiencies on the mental health side, would that

      18        have been communicated via email to corporate?

      19        A.       It would be communicated to corporate.

      20        Q.       Okay.   And how?    Either call or email?

      21        A.       Yes.

      22        Q.       If you made a call, would you have documented

      23        that with a call log?

      24        A.       No.

      25        Q.       And do you recall specifically in your



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 140 of 177 PageID #:
                                     4695
                                                                                140


       1        tenure, since August of 2015 to the present, have

       2        you made -- have you ever made any staffing

       3        complaints to corporate?

       4        A.       Can you clarify?

       5        Q.       Have you ever communicated to corporate that

       6        you have staffing concerns of any nature?

       7        A.       From the whole time we've been here?

       8        Q.       Uh-huh.

       9        A.       I have been here?       Yes.

      10        Q.       Okay.     And what are the nature of those

      11        complaints?

      12        A.       We requested a training compliance nurse.

      13        Q.       When did you request that?

      14        A.       Off the top of my head, I don't remember.

      15        Q.       Okay.     Did you communicate that in email?

      16        A.       I'm not sure if I did or if the director of

      17        nursing did.

      18                 MS. NORRIS:     Okay.    I would request a copy of

      19        that communication, Megan.

      20        Q.       And do you remember what prompted your

      21        request for a training compliance nurse?

      22        A.       I do not.

      23        Q.       Okay.     Do you know timewise about when that

      24        request was made?

      25        A.       I do not.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 141 of 177 PageID #:
                                     4696
                                                                                141


       1        Q.       Okay.   Is it closer in time to the present or

       2        was it closer in time to your employment?

       3        A.       I honestly -- I don't remember.

       4        Q.       Okay.   Have you made any other staffing

       5        communications to corporate?

       6        A.       Have I personally?

       7        Q.       Do you know of a health services

       8        administrator -- as HSA do you know of any other

       9        staffing communications that have been made to

      10        corporate regarding the staff at LMDC?

      11        A.       Yes.

      12        Q.       What are the other ones?

      13        A.       More nurses on the booking floor.

      14        Q.       Anything else?

      15        A.       And I believe they added in the nurses that

      16        were over at CCC.

      17        Q.       They added what?

      18        A.       The nurses are -- that are over at CCC, I

      19        believe those were added into our contract.

      20        Q.       Can I ask you another question about -- I

      21        mean, let me back up to finish that thought.

      22                 Do I understand you to say that there were

      23        nurses at CCC that may not have been CCS employees

      24        that you brought over onto your contract to be CCS

      25        employees or you hired more nurses to go there?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 142 of 177 PageID #:
                                     4697
                                                                                142


       1        A.       When our contract was originally set up, it

       2        included CCS nurses.        When they signed the contract,

       3        it did not include the CCS nurses.            Or CCC nurses.

       4        So when we did a budget change to get the training

       5        compliance nurses and the booking floor nurses, I

       6        believe the CCC nurses were added into that as well.

       7        Q.       Okay.     Going back to Exhibit Number 8 for a

       8        moment.     I really did have a question.

       9                 Are you familiar with the setup of the

      10        correction facility over at Louisville Metro, like

      11        CCC, the different areas of the jail?

      12        A.       At CCC?

      13        Q.       All -- whatever Louisville Metro covers that

      14        you have staff that attends to.

      15        A.       Yes.

      16        Q.       Okay.     If you were to see the designation of

      17        H -- H5D9, what would that convey to you?

      18        A.       The old jail.

      19        Q.       And would it convey that it's a single barred

      20        cell?

      21        A.       I'm not sure of the actual cell, but I know

      22        that there's bars over there, yes.

      23        Q.       Okay.     And would you expect your nursing

      24        staff to understand that H5D9 is an area of single

      25        barred cells?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 143 of 177 PageID #:
                                     4698
                                                                                143


       1                 MS. O'REILLY:     Objection.     Form.

       2        A.       Can you clarify that again?

       3        Q.       Well, let me just clarify it this way:              Can

       4        you verify for me that when Nurse Brown took this

       5        communication as shown on XJail, mental -- or

       6        medical was alerted that he was being moved to a

       7        single cell?

       8                 MS. O'REILLY:     Objection.     Form.    Foundation.

       9        That's not in evidence.

      10        A.       There are single cells all over the jail.

      11        They're not necessarily all over on the old jail.

      12        Q.       Okay.   Would you expect your nurse to

      13        appreciate that movement of a previously suicidal

      14        inmate into a single barred cell creates a risk to

      15        that inmate?

      16        A.       Clarify that.

      17                 MS. NORRIS:     Would you reread the question,

      18        please?

      19                 THE REPORTER:     Sure.

      20                 (Reporter read from the record as requested.)

      21                 MS. O'REILLY:     Objection.     Form.

      22        A.       It would be on a case-to-case basis.           It

      23        would be -- it'd be case by case.

      24        Q.       And that's why you would want somebody from

      25        mental health to go over and do an evaluation and



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 144 of 177 PageID #:
                                     4699
                                                                                144


       1        clear or not clear that inmate; is that correct?

       2        A.       Yes.

       3        Q.       Okay.   I'm going to show you E-05 and mark it

       4        Exhibit Number 16.

       5                 (Wallace Deposition Exhibit 16 was marked for

       6        identification and is filed with this transcript.)

       7                 MS. O'REILLY:     Can we take a quick break?

       8                 MS. NORRIS:     Yes, ma'am.

       9                 MR. SIMON:    Sure.

      10                 (Recess from 2:24 p.m. to 2:30 p.m.)

      11        BY MS. NORRIS:

      12        Q.       Okay.   I've just give you what I've marked as

      13        Deposition Exhibit Number 16, Ms. Wallace.              Do you

      14        recognize that policy?

      15        A.       Yes.

      16        Q.       And again, is that one that came under your

      17        annual review?

      18        A.       No.

      19        Q.       Okay.   Tell me about this policy.

      20        A.       This policy was in effect when I got there.

      21        Q.       Okay.   And all of the other policies that

      22        we've looked at heretofore you stated came under an

      23        annual review when you got there in 2015.              Is there

      24        some reason that no changes were made to this policy

      25        in 2015 when you were doing your other review?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 145 of 177 PageID #:
                                     4700
                                                                                145


       1        Excuse me.

       2        A.       I hadn't gotten to this one yet.

       3        Q.       Okay.    Did you eventually do a review of this

       4        policy?

       5        A.       Yes.

       6        Q.       Do you know when you did that review?

       7        A.       No.

       8                 MS. NORRIS:    Okay.    I would ask for both the

       9        predecessor policy of this, Megan, the 10-1-08 and

      10        subsequent policy that she reviewed and -- after her

      11        annual review.

      12        Q.       What is the importance of this policy?

      13        A.       Mental health screening and evaluation.

      14        Q.       Okay.    Is that what's done down on the

      15        booking floor?

      16        A.       Yes.

      17        Q.       Okay.

      18        A.       No.

      19        Q.       No?

      20        A.       I apologize.     It's during the 14-day physical

      21        health assessment.

      22        Q.       Can you describe that for me?         Can you be

      23        more descriptive about that?

      24        A.       About?

      25        Q.       When it's done.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 146 of 177 PageID #:
                                     4701
                                                                                146


       1        A.       At 14 days?

       2        Q.       Okay.     It's done at the 14th day that the

       3        person is in the institution?

       4        A.       When -- they have to have it within 14 days.

       5        Q.       Okay.     So if we know, do the math for me,

       6        that Mr. Troutman came into the institution shortly

       7        after midnight on the 13th and he hanged himself on

       8        the 14th -- or the 24th, that was 11 days, so that

       9        was within the window that he should have received

      10        another mental health screening?

      11                 Or let me ask the question another way 'cause

      12        I'm even confusing myself.

      13                 Okay.     Sometime between -- Mr. -- Mr.

      14        Troutman has a suicide attempt on the 13th, he goes

      15        into mental health, correct?

      16        A.       Uh-huh.

      17        Q.       Yes?

      18        A.       Yes.

      19        Q.       And then once he's cleared for mental health

      20        to go into general population, according to this

      21        policy, should he have had another mental health

      22        screening sometime within a 14-day period?

      23        A.       This is a completely different policy than

      24        that.

      25        Q.       Okay.     So tell me the difference in this



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 147 of 177 PageID #:
                                     4702
                                                                                147


       1        policy.

       2        A.       This policy is anybody that comes into the

       3        facility, they need a physical and health

       4        assessment.

       5        Q.       Okay.

       6        A.       So they get a whole screening, medical and

       7        mental health.      That's what this is.

       8        Q.       Okay.

       9        A.       As long as I am -- yeah.

      10                 (Mr. Simon reentered the deposition room from

      11        the break.)

      12        Q.       So my question is -- did I give you the wrong

      13        one?    Gave you one with the mark on it.

      14                 My question is:     If we take out Mr.

      15        Troutman's first suicide attempt, we just say he

      16        came in on the 13th, he committed suicide on the

      17        24th, would this policy have applied to him that

      18        somewhere in that time frame, before he committed

      19        suicide or sometime before the 14th day, he should

      20        have gotten a full physical and mental health

      21        assessment?

      22        A.       They have up until the 14th day to do the --

      23        complete this.

      24        Q.       Okay.   I understand that.       But what I'm

      25        trying to figure out is should -- if Mr. Troutman



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 148 of 177 PageID #:
                                     4703
                                                                                148


       1        had been in the facility another 14 days, would you

       2        have expected that this screening would be done?

       3        A.       Yes.    All inmates get the screening, all

       4        patients.

       5        Q.       And that's irrespective of the fact that he

       6        had a prior suicide attempt.          You still would've

       7        done this mental health, medical, physical

       8        screening.

       9        A.       Yes.

      10        Q.       So my next question is:        Given that Mr.

      11        Troutman had a prior suicide attempt on the 13th, is

      12        his medical file tagged or documented in any way to

      13        expedite this more -- this more thorough physical

      14        and mental health screening?

      15        A.       This is completed by a nurse.

      16        Q.       Okay.

      17        A.       So it would've been flagged for him to see

      18        mental health for a more thorough evaluation.

      19        Q.       Okay.    But Mr. Troutman didn't ever -- didn't

      20        make his 14th day, he committed suicide on the 11th

      21        day; is that correct?        Did I do my math right?         24

      22        minus 13 is 11?

      23        A.       Yes.

      24        Q.       I'm going to show you what I'm going to now

      25        mark as Exhibit Number 17, G-04.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 149 of 177 PageID #:
                                     4704
                                                                                149


       1                 (Wallace Deposition Exhibit 17 was marked for

       2        identification and is filed with this transcript.)

       3        Q.       And ask you if you recognize this policy.

       4        A.       Yes.

       5        Q.       And again, from a date standpoint, from a

       6        date standpoint this -- if I follow your prior

       7        testimony, this appears to be last revised 6-25-14?

       8        A.       That's what it says, yes.

       9        Q.       And would I understand then that you hadn't

      10        quite gotten around to reviewing this one to

      11        determine whether you needed to make any revisions

      12        to it?

      13        A.       Correct.

      14                 MS. NORRIS:    I would ask at this time that

      15        both the predecessor policy to Exhibit 17 and the

      16        subsequent policy to Exhibit 17 be produced.

      17        Q.       What is the intention of this policy?

      18        A.       Basic -- basic mental health services.

      19        Q.       Okay.   And what is it intended to inform your

      20        medical and mental health staff about?

      21        A.       The mental health program.

      22        Q.       Okay.   And if we're looking at this policy in

      23        Exhibit Number 17 through the lens of Mr. Troutman's

      24        experience at Louisville Metro Department of

      25        Corrections, is there any aspect of this policy that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 150 of 177 PageID #:
                                     4705
                                                                                150


       1        is informative to his situation?

       2                 THE WITNESS:     Can you repeat the question?

       3                 THE REPORTER:     Sure.

       4                 (Reporter read from the record as requested.)

       5        A.       What do you mean by informative?

       6        Q.       I guess I'm -- what I'm getting at is -- what

       7        I want to know is we know that he was suicidal on

       8        the -- on the 13th, correct?

       9        A.       Yes.

      10        Q.       Okay.   And this policy says to me that CCS

      11        wants to ensure that inmates get mental health

      12        services, correct?       That's the purpose of the

      13        policy.

      14        A.       Yes.

      15        Q.       So -- and part of those mental health

      16        services are to -- are suicide prevention and crisis

      17        intervention, correct?

      18        A.       Yes.

      19        Q.       So what I'm trying to figure out is when you

      20        have an inmate like Mr. Troutman that's previously

      21        suicidal on the 13th and you discharge him to

      22        general population, if the policy is intended to

      23        ensure mental health services, what does mental

      24        health do to make sure that Mr. Troutman gets

      25        suicide prevention services?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 151 of 177 PageID #:
                                     4706
                                                                                151


       1                 MS. O'REILLY:     Objection.     Form.

       2        A.       Can you restate that?

       3                 MS. NORRIS:     Can you reread it?        'Cause I'm

       4        not sure I could restate it.

       5                 THE REPORTER:     Sure.

       6                 (Reporter read from the record as requested.)

       7                 MS. O'REILLY:     I'm going to object to form.

       8        A.       Well, it'd be on a case-by-case basis, and

       9        mental health would -- can you clarify that question

      10        again?

      11        Q.       My question is:     If this policy is intended

      12        to ensure that an inmate gets mental health

      13        services, we have an inmate, Mr. Troutman, who has a

      14        prior suicide attempt, my -- my question is:               What

      15        should mental health do under the circumstances and

      16        facts of this case to make sure that Mr. Troutman is

      17        followed or gets services for suicide prevention?

      18                 MS. O'REILLY:     Objection.     Form.

      19        A.       He would have the referral in.           It'd depend

      20        if he was on medication for it.           He would have a

      21        treatment plan.      The psychiatrist would've specified

      22        in the treatment plan how often he needs to follow

      23        up.

      24        Q.       Is that the end of your answer?

      25        A.       I believe so.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 152 of 177 PageID #:
                                     4707
                                                                                152


       1        Q.       Okay.   And this policy specifically

       2        references your position as health services

       3        administrator, and that you would coordinate as

       4        health services commi -- administrator with mental

       5        health coordinator and director to develop a local

       6        procedure to ensure that those activities required

       7        by site contract are provided in an efficient and

       8        professional manner by qualified mental health

       9        staff.

      10                 Can you translate that for me, what you're

      11        supposed to do under that sentence?

      12        A.       It depends on what the situation is.

      13        Q.       Okay.   We have a form -- we have a prior

      14        suicidal inmate, so if we assume we have a prior

      15        suicidal inmate, what does this require of you?

      16        A.       Working with the psychiatrist to see what she

      17        would like done based on her assessment.

      18        Q.       And, Ms. Wallace, did Mr. Troutman's

      19        situation ever come into your -- ever come to your

      20        attention prior to his successful suicide?

      21                 MS. O'REILLY:     Objection.     Form.

      22        A.       I don't remember.      I was in daily briefings.

      23        It could've came up in that.

      24        Q.       Okay.

      25        A.       But I don't remember.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 153 of 177 PageID #:
                                     4708
                                                                                153


       1        Q.       So we had the one daily briefing where we

       2        discussed where you had the incident report of the

       3        prior suicide attempt that we've made an exhibit,

       4        correct?

       5        A.       Correct.

       6        Q.       Okay.     But other than that, in the daily

       7        briefing -- no, strike that question.

       8                 When you learned about that situation in the

       9        daily briefing, did you call mental health -- let's

      10        make it more general.

      11                 If you -- if you get information on an inmate

      12        that they're previously suicidal at a daily

      13        briefing, what steps do you take, if any, as the

      14        health services administra -- health services

      15        administrator to do follow-up?

      16        A.       I would confer with the mental health

      17        coordinator.

      18        Q.       And who is that?

      19        A.       At the time?

      20        Q.       Uh-huh.

      21        A.       Laura Duke.

      22        Q.       Okay.     And when you say you would confer with

      23        Laura Duke, what would be the nature of your

      24        conversation?

      25        A.       I would make sure that she was aware of it



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 154 of 177 PageID #:
                                     4709
                                                                                154


       1        and make sure that she's following up with it, and

       2        see if he's on the list to be seen by the

       3        psychiatrist.

       4        Q.       And if she were to tell you that the

       5        psychiatrist discharged him to general population

       6        without follow-up, would that raise a concern for

       7        you given the history of this patient?

       8        A.       I am not clinically -- I don't have any

       9        clinical background to answer that.

      10        Q.       I understand.     I'm not asking you as a

      11        clinician, I'm asking you as a 30(b)(6) deponent and

      12        with your knowledge as health services administrator

      13        over medical and mental health.

      14                 With that -- that -- your understanding of --

      15        of that's your expertise.         Okay?    If you had learned

      16        in your conversation with the health services

      17        coordinator that this particular inmate who had had

      18        a prior suicidal attempt -- prior suicide attempt

      19        was released into general population with the

      20        designation of no follow-up, what actions would you

      21        have taken, if anything, to be in compliance with

      22        this policy?

      23        A.       I would have the mental health coordinator

      24        look into it.

      25        Q.       Okay.   And do you recall if you had the



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 155 of 177 PageID #:
                                     4710
                                                                                155


       1        mental health coordinator look into this situation?

       2        A.       I do not.

       3        Q.       Okay.   Would you have any documentation of

       4        that conversation?

       5        A.       No.

       6        Q.       Okay.   And then on the second page of this

       7        particular policy, item number three, it says,

       8        (Reading) Health staff will utilize a site specific

       9        suicide prevention program to ensure the safety of

      10        patients who present with risk of self-harm.

      11                 Can you explain to me what a specific suicide

      12        prevention -- a site specific suicide -- easy for me

      13        to say.     A site specific suicide prevention program

      14        is?

      15        A.       It's what the -- that facility practices.

      16        Q.       Okay.   And that facility being LMDC?

      17        A.       For us, yes.

      18        Q.       Okay.   And did you know -- do you know as we

      19        sit here today what LMDC's site specific suicide

      20        prevention program was in November of 2015?

      21        A.       If the patient came down, they were put on

      22        levels.

      23        Q.       You mean OBS?     Observation?

      24        A.       Yeah.

      25        Q.       Okay.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 156 of 177 PageID #:
                                     4711
                                                                                156


       1        A.       And I don't remember when inmate watchers

       2        were -- were in effect.         I'm not sure if they were

       3        in effect when I first came on or not.             I'd have --

       4        I'd have to ask someone.          I don't know.

       5        Q.       Okay.

       6        A.       But if they were single cell, they'd have an

       7        inmate watcher outside of their cell, but I don't

       8        remember when that started.

       9        Q.       Can you please do an examination of your

      10        records to verify that date for us and produce it to

      11        your lawyer, to CCS' lawyer?

      12        A.       Yeah.

      13        Q.       It says underneath that --

      14                 MS. O'REILLY:     We'll talk about that later.

      15                 THE WITNESS:     Okay.

      16        Q.       Yeah.   The request is being made.

      17        A.       Okay.

      18        Q.       She and I will figure it out.

      19        A.       Okay.

      20        Q.       "Particular attention will be paid to those

      21        patients housed in segregation settings, whether for

      22        administrative or disciplinary reasons."

      23                 And is that what you're talking about where

      24        potentially the -- those people in single cells

      25        would have inmate watchers?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 157 of 177 PageID #:
                                     4712
                                                                                157


       1        A.       Yes.

       2        Q.       And do you know as we sit here today whether

       3        Inmate Troutman was provided an inmate watcher or

       4        any other site specific suicide prevention program?

       5        A.       I do not.

       6        Q.       Ms. Wallace, do you know what the inmate

       7        alerts are -- what inmate alerts are?

       8        A.       Yes.

       9        Q.       I'm going to produce to you what I've

      10        identified as Exhibit 18.         This is two pages.

      11                 MS. NORRIS:     I only have one, Denis.        Do you

      12        need another copy?

      13                 MR. OGBURN:     No, I'm fine.

      14                 MS. NORRIS:     Do you need a copy?

      15                 MS. O'REILLY:     I would like a copy, please.

      16                 MS. NORRIS:     My co-counsel has one.

      17                 MR. OGBURN:     I'll take one.

      18                 MR. SIMON:    Take one.

      19        Q.       Exhibit 18.     It's not stapled, it's two

      20        pages.     I'll give you a paper clip.

      21                 MR. SIMON:    You want one stapled?

      22                 MS. NORRIS:     That's fine.

      23                 (Wallace Deposition Exhibit 18 was marked for

      24        identification and is filed with this transcript.)

      25        Q.       Okay.   Can you tell me what Exhibit 18



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 158 of 177 PageID #:
                                     4713
                                                                                158


       1        depicts?

       2        A.       According to the top, Inmate Alert Report.

       3        Q.       Okay.   Tell me about inmate alert reports.

       4        You know, what -- when did they come into being,

       5        what exactly are they, how does an inmate get on it.

       6        Not necessarily in that order.

       7        A.       I don't know when they came to be.           I believe

       8        classification is the one that puts the alert on.

       9        If they are a detox patient, then there's a list

      10        that's sent to -- when they come in, there is a form

      11        that classification gets that states they're on

      12        detox, and then classification, I believe, puts the

      13        alert on.      I'm not 100 percent positive.

      14        Q.       Do you recognize any of these inmates on the

      15        inmate alert report?        First one is Joseph Cambron,

      16        and he was put on the inmate alert on 11-24-15.               One

      17        on the top.

      18        A.       Oh, okay.

      19        Q.       Do you recognize that inmate?

      20        A.       His name's familiar.

      21        Q.       Okay.   Do you have any -- as we sit here

      22        today, any information as to why Mr. Cambron was put

      23        on inmate alert watch on 11-24-15?

      24        A.       No.

      25        Q.       As we sit here today, Ms. Wallace, do you



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 159 of 177 PageID #:
                                     4714
                                                                                159


       1        have any information as to why Inmate Troutman, who

       2        had a prior suicide on 11-13-15, was not placed on

       3        the inmate alert report on 11-24-15?

       4        A.       I'm sorry.    Say that again.

       5        Q.       As we sit here today, do you know why Mr.

       6        Troutman, who had a prior suicide attempt in the

       7        jail on 11-13-15, was not placed on this inmate

       8        alert report on 11-24-15 like Joseph Cambron was?

       9        A.       No.

      10        Q.       Does mental health or medical have any input

      11        on who does or does not get placed on the inmate

      12        alert report?

      13        A.       Yes.

      14        Q.       What is medical's input?

      15        A.       I guess I know if they're on detox, medical

      16        puts them on detox alert.         There is a medical alert.

      17        There is -- I believe there's a mental health alert,

      18        but I'd have to check on that.

      19        Q.       What would you have to access to refresh your

      20        recollection as to whether there was a mental health

      21        alert?

      22        A.       XJail.

      23        Q.       Okay.

      24        A.       Or one of the classification officers.

      25        Q.       Okay.    So as we look at this Exhibit 18 that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 160 of 177 PageID #:
                                     4715
                                                                                160


       1        spans two pages and has a number of inmate names on

       2        them spanning back to 11-6-14 on the second page, do

       3        I understand your testimony correctly that these

       4        inmates could be on there for medical reasons, detox

       5        reasons, and potentially mental health reasons?

       6        A.       As well as SORT, office -- they could be SORT

       7        inmates.     They're --

       8        Q.       What's SORT mean?

       9        A.       Special Operation -- is that -- something

      10        Team Rescue.      I would have to look it up.          I'm not

      11        sure.

      12        Q.       Do you know what it means?         I mean, can you

      13        give me a general description of what a SORT inmate

      14        is?

      15        A.       It's the ones that are aggressive that are --

      16        that could harm themselves or officers or nurses.

      17        Q.       And --

      18        A.       There's also -- there's not just medical and

      19        mental health reasons why they have an alert.

      20        Q.       Okay.    But to be clear, this is a process

      21        that was in effect well in advance of Mr. Troutman's

      22        suicide.     In other words, that inmates could have a

      23        special alert to be sure that they were not placed

      24        in a single cell with no bars.           I mean, that they --

      25        that if they went into a single cell, it was a no



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 161 of 177 PageID #:
                                     4716
                                                                                161


       1        bar cell.       Do I read this correctly?

       2        A.       I'm sorry.    Repeat that question.

       3        Q.       This -- the Inmate Alert Report, make sure

       4        I'm reading it correctly, it says Alert Name and it

       5        has the name, but at the top it says No Bars Single

       6        Cell.

       7                 Do I understand that to mean that this alerts

       8        classification that the inmates on this list should

       9        not go into a single cell with bars?

      10        A.       That's what it says.       Correct.

      11        Q.       Okay.    And that's -- my understanding is

      12        correct.

      13        A.       Yes.

      14        Q.       Okay.    So the question that was on the table

      15        was the capacity to put an alert in the system to

      16        make sure that you didn't put a particular inmate in

      17        a single cell with bars was available, in place, and

      18        being utilized on the date that Mr. Troutman

      19        committed suicide.

      20        A.       According to the date up here, yes.

      21        Q.       Okay.    And, in fact -- and mental health

      22        gives input to this system, correct?

      23        A.       They give -- they can't actually put on the

      24        alert.

      25        Q.       Okay.    But they tell classification.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 162 of 177 PageID #:
                                     4717
                                                                                162


       1        A.       Yes.

       2        Q.       Classification puts the alert in XJail.

       3        A.       Yes.

       4        Q.       So in Mr. Troutman's situation, if we assume

       5        for purposes of argument that the communication from

       6        corrections to the nurse, Nurse Brown, that

       7        classifications was calling to find out if Mr.

       8        Troutman, a formerly suicidal inmate, should be --

       9        was being moved to a single barred cell, if that

      10        communication circle had been closed and mental

      11        health had gone and assessed, Mr. Troutman could

      12        conceivably had an inmate alert put on his record;

      13        is that correct?

      14        A.       Say that question again.

      15                 MS. NORRIS:     Can you reread the question?

      16        'Cause I'm sure I couldn't say it again.

      17                 THE REPORTER:      Sure.

      18                 (Reporter read from the record as requested.)

      19        A.       It's a possibility.

      20        Q.       Okay.   Correct.

      21                 MS. NORRIS:     Can I take a break and speak to

      22        my co-counsel for a moment?

      23                 (Ms. O'Reilly nodded head.)

      24                 (Recess from 2:58 p.m. to 3:10 p.m.)

      25        BY MS. NORRIS:



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 163 of 177 PageID #:
                                     4718
                                                                                163


       1        Q.       Okay.   We're -- I think we're about finished

       2        here.    Just a couple of cleanup questions here.

       3                 You said that you talked to a corporate

       4        training person in Nashville to help inform you

       5        about these specific things that you would be asked

       6        about as the 30(b)(6) designee.           Who was that

       7        individual in Nashville you spoke with?

       8        A.       It was -- her last name's Malone.           Her first

       9        name is Christine, Kristin.

      10        Q.       Okay.   Christine or Kristin?

      11        A.       Yes.

      12        Q.       And how long has she been with CCS, to your

      13        knowledge?

      14        A.       I know years, but I don't know how many.

      15        Q.       Number of years.

      16        A.       Yes.

      17        Q.       Predating you.

      18        A.       I'm not sure.

      19        Q.       Okay.   Well, you came on in 2015, so that's

      20        two --

      21        A.       I came on in 2012 --

      22        Q.       Twenty --

      23        A.       -- with Correct Care Solutions.

      24        Q.       Okay.   Back --

      25        A.       Yes.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 164 of 177 PageID #:
                                     4719
                                                                                164


       1        Q.       I'm talking about was it --

       2        A.       Oh.

       3        Q.       -- predate your term at Louisville Metro.

       4        A.       I believe so, yes.

       5        Q.       Okay.

       6        A.       But I'm not 100 percent sure.         I'd have to

       7        ask.

       8        Q.       And do you know what her exact title is?

       9        A.       Can I look it up on my phone?

      10        Q.       Sure.

      11                 MS. NORRIS:    And, Tracy, off the record.

      12                 (Off-the-record discussion.)

      13        A.       Corporate director of nursing.

      14        Q.       And is she in the risk management department

      15        or is she like in her own department?

      16        A.       It doesn't say what department she's in.

      17        Q.       Okay.   That's fine.      Now, with respect to

      18        Dr. Donna Smith and all the psychiatrists for that

      19        matter, you said that their evaluations were done by

      20        peer review?

      21        A.       Yes.

      22        Q.       Can you explain what that process is?

      23        A.       About ten names of patients that they have

      24        seen randomly chosen are sent to the home office to

      25        the corporate psychiatrist.          He, I'm assuming, pulls



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 165 of 177 PageID #:
                                     4720
                                                                                165


       1        up their charts and looks through those, he has

       2        questions that he answers, and once he has finished

       3        that, he -- there's a certificate that he fills out

       4        and then he discusses it with her.            Or with them.

       5        Q.       So I'm clear on this, are these -- these

       6        patients are inmates, correct?

       7        A.       Yes.

       8        Q.       They're inmate patients.

       9        A.       From the facility.

      10        Q.       Okay.     Are they actually physically

      11        personally transported to corporate to go through a

      12        home office psychiatric eval?

      13        A.       Their names are sent to them so they can go

      14        through their charts.

      15        Q.       Okay.     So their names are sent to them

      16        randomly and they go through the chart.

      17        A.       Yes.

      18        Q.       Okay.     And does he -- this -- I should not

      19        assume it's a he.          Is the corporate psychiatrist

      20        male or female?       I think you said he.

      21        A.       Male.

      22        Q.       Male.     Okay.

      23        A.       Uh-huh.

      24        Q.       And is it the same corporate psychiatrist

      25        that was employed in 2015 that's still on staff that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 166 of 177 PageID #:
                                     4721
                                                                                166


       1        does the peer reviews?

       2        A.       I believe so.

       3        Q.       Okay.     Do you know what that person's name

       4        is?

       5        A.       Damaski, Damosky.      Can I look that one up

       6        too?

       7        Q.       Yeah.

       8        A.       Not going to be able to find it on my phone.

       9        Q.       Okay.

      10        A.       I'll have to --

      11                 MS. NORRIS:     Can you provide that name to me?

      12                 (Ms. O'Reilly nodded head.)

      13                 MS. NORRIS:     Megan will get it for us.

      14        Q.       Okay.     To follow up on that, how often are

      15        these peer reviews done of the psychiatrists?

      16        A.       Yearly.

      17        Q.       And if a psychiatrist is involved in a

      18        situation where the psychiatrist cleared an inmate

      19        to general population -- a prior suicidal inmate to

      20        general population and that sui -- that inmate

      21        subsequently commits suicide in the facility, is

      22        there any separate review that's done or is that

      23        part of the mortality review?

      24        A.       That'd be part of the mortality review.

      25        Q.       And does -- do you know if the corporate



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 167 of 177 PageID #:
                                     4722
                                                                                167


       1        psychiatrist, when he does the peer review, keeps a

       2        separate file -- I understand the certificate goes

       3        into the psychiatrist's file, but do you know, does

       4        the corporate psychiatrist keep a separate file on

       5        his peer review evaluations?

       6        A.       I do not know.

       7                 MS. NORRIS:     I'm asking at this time for you

       8        to ask the corporate psychiatrist to produce

       9        Dr. Smith's peer review file evaluation that he

      10        performed, if such a file exists.

      11        Q.       And on site do the psychiatrists such as

      12        Donna Smith have any -- any higher chain of command?

      13        A.       On site, no.

      14        Q.       If you disagree with a decision of the

      15        psychiatrist, such as if you disagree with

      16        Dr. Smith, how would you handle that disagreement?

      17                 MS. O'REILLY:     Objection.     Form.

      18        A.       Can you clarify what you --

      19        Q.       Let me see if I can ask -- lay a foundation,

      20        ask a better question.

      21                 As HSA your job is to oversee mental health

      22        and medical, correct?

      23        A.       Yes.

      24        Q.       And would my understanding be correct that

      25        that would involve the psychiatrists?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 168 of 177 PageID #:
                                     4723
                                                                                168


       1        A.       Yes.

       2        Q.       And if you are alerted of a situation that

       3        involved a psychiatrist judgment call and you

       4        disagreed with that judgment call about a particular

       5        inmate, how would you go about addressing that with

       6        the psychiatrist?

       7                 MS. O'REILLY:     I'm going to object to form

       8        and foundation, and I think that your question

       9        mischaracterizes her prior testimony, which is that

      10        she oversees them administratively, not clinically.

      11                 MS. NORRIS:     I understand that.       Subject to

      12        that objection.

      13        A.       So that means --

      14                 MS. O'REILLY:     You can answer.

      15        A.       -- I can answer?

      16        Q.       Yes, ma'am.

      17                 MS. O'REILLY:     To the extent --

      18        A.       I would bring it to the corporate

      19        psychiatrist's attention.

      20        Q.       And then it would be up to corporate to

      21        either tell you that her psychiatric decision was

      22        correct or it would be up to the corporate

      23        psychiatrist to override that psychiatric decision;

      24        is that correct?

      25        A.       It would all -- be all up to corporate.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 169 of 177 PageID #:
                                     4724
                                                                                169


       1        Q.       Okay.    So let's take for purposes of argument

       2        the Mr. Troutman situation, where we have a prior

       3        suicide attempt on 11-13-15, he goes through detox

       4        in observation one, and in the early morning hours

       5        of the 17th of November 2015, approximately four

       6        days later, he is seen for half an hour by Dr. Smith

       7        and he's discharged to general population without

       8        follow-up.       Okay?     Facts of the case.

       9                 You learn in a daily briefing that those --

      10        that is the situation, that he was discharged in

      11        general population without follow-up.             If you

      12        disagreed with that psychiatric discharge note,

      13        would that be something you would take up with

      14        corporate?

      15                 MS. O'REILLY:       I'm going to object to form

      16        and foundation.          I think it seeks speculation.       I'm

      17        also objecting because this is completely outside

      18        the scope of why this witness is being deposed

      19        today.     This is not a part of the 30(b)(6) topics.

      20                 MS. NORRIS:       But she's also a fact witness.

      21        Q.       So you may answer.

      22                 THE WITNESS:       I can answer?

      23                 MS. O'REILLY:       If you can answer the

      24        question.

      25        A.       What was the question?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 170 of 177 PageID #:
                                     4725
                                                                                170


       1                 MS. NORRIS:     Would you reread it, Tracy?

       2        Q.       I'm really trying to get you out of here, so

       3        this is the end.       Get this behind us, you can head

       4        out to pick up your child.

       5                 THE REPORTER:     Sure.

       6                 (Reporter read from the record as requested.)

       7        A.       I believe I first would talk to the mental

       8        health coordinator about it.

       9        Q.       Okay.   And I think you said you did in this

      10        instance.     When you learned of Mr. Troutman on

      11        the -- of his 13th suicide, you did talk to the

      12        mental health coordinator about him; is that

      13        correct?

      14        A.       I might have.     I'm not sure.

      15        Q.       Okay.   As we sit here today as the HSA and as

      16        we've discussed Mr. Troutman's situation today, and

      17        knowing the facts as I've just described them to

      18        you, do you have any concerns that Dr. Smith

      19        discharged Mr. Troutman to general population with a

      20        note of no follow-up?

      21                 MS. O'REILLY:     Objection.     Form.    Foundation.

      22        This is not a clinical witness.

      23        Q.       You may answer the question.

      24        A.       I'm not clinical, so I wouldn't --

      25        Q.       I understand that you're not clinical.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 171 of 177 PageID #:
                                     4726
                                                                                171


       1        That's not my question.         I'm asking within the scope

       2        and the purview of your job as the health services

       3        administrator to answer that question.

       4                 MS. O'REILLY:     I have the same objections.

       5        A.       I would talk with the psychiatrist and find

       6        out why they did what they did.

       7        Q.       Okay.    Just let me have another brief break

       8        and I think we will let you go.

       9                 (Off-the-record discussion.)

      10        BY MS. NORRIS:

      11        Q.       Okay.    Just a couple more questions.         That's

      12        famous last words of a lawyer.

      13                 Did you say that Dr. Smith was at the

      14        mortality review?       She would have to be there,

      15        right?     Because she was the person that -- that

      16        discharged him into general population without

      17        follow-up, correct?

      18        A.       I don't know.     I can't -- I don't remember if

      19        she was there.

      20        Q.       Right.    But I think when we talked earlier, I

      21        asked you with respect to if there were a situation

      22        where a psychiatrist were -- was involved in a -- in

      23        a case where the inmate eventually committed

      24        suicide, I think you told me that they would be

      25        required to come to the mortality review.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 172 of 177 PageID #:
                                     4727
                                                                                172


       1        A.       Yeah.

       2        Q.       Okay.   So assuming those facts in evidence,

       3        Dr. Smith discharging into general population, no

       4        follow-up, he committed suicide after that

       5        discharge, we could assume with pretty good

       6        certainty that she was at the mortality review,

       7        correct?

       8                 MS. O'REILLY:     Objection.     Form.

       9        A.       I don't know if she was at the -- I don't

      10        remember if she was at the mortality review or not.

      11        Q.       I know you don't remember, but based upon

      12        your prior testimony that if a psychiatrist is

      13        involved in an inmate treatment that eventually

      14        results in a suicide, those psychiatrists are

      15        evaluated the mortality review.           Do I -- did I

      16        misunderstand that testimony?

      17        A.       Are evaluated at the --

      18        Q.       Are -- are involved with mortality -- at the

      19        mortality review.

      20        A.       Say that one more time.        I'm sorry.

      21        Q.       If a psychiatrist is involved with an inmate

      22        who eventually commits suicide, that psychiatrist is

      23        to be included in the mortality review discussions;

      24        is that correct?

      25        A.       Yes.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 173 of 177 PageID #:
                                     4728
                                                                                173


       1        Q.       Okay.   In this case we know that Dr. Donna

       2        Smith is the psychiatrist that discharged Mr.

       3        Troutman to general population without follow-up

       4        after he had a prior suicide attempt on 11-13-15.

       5        Those are the facts in evidence.

       6                 Would you assume then that she would be

       7        involved in the mortality review absent some other

       8        extraordinary circumstance?

       9                 MS. O'REILLY:     Objection.     Form.    You can

      10        answer.

      11        A.       Yes.

      12        Q.       Meaning yes, you expect her to be there.

      13        A.       Yes.

      14        Q.       Okay.   Would you also expect at that

      15        mortality review for the types of -- well, strike

      16        that question.

      17                 At that mortality review, did you question

      18        Dr. Smith about why she discharged Mr. Troutman into

      19        the general population without follow-up given his

      20        prior suicide attempt?

      21                 MS. O'REILLY:     Objection.     Form.    This is --

      22        the specific events with respect to Mr. Troutman's

      23        mortality review are currently the subject of a

      24        motion that's in front of the judge.

      25        Q.       Do you remember asking Dr. Smith any



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 174 of 177 PageID #:
                                     4729
                                                                                174


       1        questions at the mortality review?

       2        A.       I do not.

       3                 MS. NORRIS:     Okay.   That will start -- we'll

       4        stop there then.       Thank you.

       5                 MS. O'REILLY:     I have quick just like two

       6        questions.

       7                                  EXAMINATION

       8        By Ms. O'Reilly:

       9        Q.       Earlier you testified that if the

      10        classifications officer wants to get in touch with

      11        the charge nurse regarding putting an inmate on a

      12        move list to a single cell, that classifications

      13        officer can email or can call up to the nurse's

      14        station.

      15                 Is there any other steps, anything else a

      16        classifications officer can do to reach a nurse or a

      17        charge nurse?

      18        A.       They can call master control and see if

      19        anybody has eyes on the nurse.           They can also have

      20        one of the officers radio for the nurse or an

      21        officer that's by the nurse if it needs to be right

      22        then and there and it cannot wait.

      23        Q.       And have you had -- are you familiar with

      24        that situation happening in the past, where a

      25        classifications officer will take those steps to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 175 of 177 PageID #:
                                     4730
                                                                                175


       1        reach a nurse?

       2        A.       I have not, but we -- they call management if

       3        they can't reach the nurse's station as well.

       4        Q.       Okay.   Earlier you testified that you believe

       5        there was a deficiency in that a nurse did not clear

       6        Mr. Troutman for the move list before -- before he

       7        was put in the single cell.

       8                 MS. NORRIS:     I don't believe that that was

       9        her testimony.      Objection.     That was not the

      10        testimony.

      11        Q.       Could you explain -- will you explain to me

      12        what you think the deficiency was?

      13        A.       In order for someone to be placed in a single

      14        cell, they need clearance from medical.             If they

      15        don't have clearance from medical, the patient

      16        should not be moved.

      17        Q.       So in your opinion Mr. Troutman should not

      18        have been moved.

      19        A.       Correct.

      20                 MS. O'REILLY:     Okay.    I think those are all

      21        the questions I have.

      22                 MS. NORRIS:     Can you let me just confer one

      23        more time with Mr. Simon?

      24                 (Ms. O'Reilly nodded head.)

      25                 (Off-the-record discussion.)



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 176 of 177 PageID #:
                                     4731
                                                                                176


       1                MS. NORRIS:     Assuming Mr. Ogburn doesn't have

       2        any questions, we are concluded with this

       3        deposition.       We appreciate your time, patience, your

       4        candor, and your honesty today.

       5                THE WITNES:     Thank you.

       6                MR. OGBURN:     I don't have any questions.

       7                (Deposition concluded at 3:30 p.m.)

       8                      *                  *                  *

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-22 Filed 05/21/19 Page 177 of 177 PageID #:
                                     4732
                                                                                177


       1         STATE OF KENTUCKY           )
                                             )   SS.
       2         COUNTY OF JEFFERSON         )

       3                I, Tracy P. Lundergan, a Notary Public within

       4        and for the State at Large, my commission as such

       5        expiring 23 January 2021, do hereby certify that the

       6        foregoing deposition of TERESA MARIE WALLACE was

       7        taken before me at the time and place stated and for

       8        the purpose in the caption stated; that the witness

       9        was first duly sworn to tell the truth, the whole

      10        truth, and nothing but the truth, that the

      11        deposition was reduced by me to shorthand writing in

      12        the presence of the witness; that the foregoing is a

      13        full, true, and correct transcript of the said

      14        deposition so given; that there was no request that

      15        the witness read and sign the deposition; that the

      16        appearances were as stated in the caption.

      17                   I further certify that I am neither of

      18     counsel nor of kin to any of the parties to this

      19     action and am in nowise interested in the outcome of

      20     said action.

      21                WITNESS my hand this 28th day of February

      22        2018.

      23

      24
                                        Registered Merit Reporter
      25                                KY CCR 20042B070
                                        Notary Public, State at Large


                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
